UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2011 [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from [] to[] Commission file number 001-32904 BIG BEAR MINING CORP. (Exact name of registrant as specified in its charter) Nevada 20-4350486 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 60 E. Rio Salado Parkway, Suite 900, Tempe, Arizona (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: Securities registered pursuant to Section 12(b) of the Act: Title of Each Class Name of Each Exchange On Which Registered N/A N/A Securities registered pursuant to Section 12(g) of the Act: Common stock, par value of $0.001 (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 the Securities Act. Yes¨Nox Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act Yes¨Nox Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the last 90 days. YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every InteractiveData File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registration statement was required to submit and post such files). Yes¨Nox Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨Nox The aggregate market value of Common Stock held by non-affiliates of the Registrant on June 30, 2011 was $6,894,400 based on a $0.078 average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter. Indicate the number of shares outstanding of each of the registrant’s classes of common stock as of the latest practicable date. 120,463,632 as of April 26, 2012 DOCUMENTS INCORPORATED BY REFERENCE None. TABLE OF CONTENTS Item 1. Business 4 Item 1A. Risk Factors 11 Item 1B. Unresolved Staff Comments 15 Item 2. Properties 15 Item 3. Legal Proceedings 37 Item 4. Mining Safety Disclosures 37 Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 37 Item 6. Selected Financial Data 38 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 38 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 42 Item 8. Financial Statements and Supplementary Data 42 Item 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure 57 Item 9A. Controls and Procedures 57 Item 9B. Other Information 58 Item 10. Directors, Executive Officers and Corporate Governance 58 Item 11. Executive Compensation 63 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 66 Item 13. Certain Relationships and Related Transactions, and Director Independence 66 Item 14. Principal Accounting Fees and Services 67 Item 15. Exhibits, Financial Statement Schedules 67 PART I Item 1.Business This annual report contains forward-looking statements. These statements relate to future events or our future financial performance. In some cases, you can identify forward-looking statements by terminology such as “may”, “should”, “expects”, “plans”, “anticipates”, “believes”, “estimates”, “predicts”, “potential” or “continue” or the negative of these terms or other comparable terminology. These statements are only predictions and involve known and unknown risks, uncertainties and other factors, including the risks in the section entitled “Risk Factors”, that may cause our or our industry’s actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance or achievements expressed or implied by these forward-looking statements. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements. Except as required by applicable law, including the securities laws of the United States, we do not intend to update any of the forward-looking statements to conform these statements to actual results. Our financial statements are stated in United States Dollars (US$) and are prepared in accordance with United States Generally Accepted Accounting Principles. In this annual report, unless otherwise specified, all dollar amounts are expressed in United States dollars and all references to “common shares” refer to the common shares in our capital stock. As used in this current report and unless otherwise indicated, the terms "we", "us" and "our" mean Big Bear Mining Corp., a Nevada corporation, unless otherwise indicated. General Overview We were incorporated in the State of Nevada on April 14, 2005.At inception, we were an exploration stage company engaged in the acquisition, exploration and development of mineral properties.In December 2005, Mr. Aaron Hall, our former President, acquired a mineral claim known as the Holy Cross Property which comprised 500 hectares located 145 kilometers west of Prince George, British Columbia, Canada.Mr. Hall as a licensed free miner staked the claims on our behalf. On February 20, 2006, we reimbursed Mr. Hall $1,000 for the Holy Cross Property.Based on the information available to us, we determined that the Holy Cross Property did not, in all likelihood, contain a commercially viable mineral deposit, and we therefore abandoned any further exploration on the property. As a result, we investigated several other business opportunities to enhance shareholder value. Effective January 21, 2010, the Nevada Secretary of State effected a forward stock split of our authorized and issued and outstanding shares of common stock on a one (1) old for fifty (50) new basis, such that our authorized capital increased from 30,000,000 shares of common stock with a par value of $0.001 to 1,500,000,000 shares of common stock with a par value of $0.001 and, correspondingly, our issued and outstanding shares of common stock increased from 2,779,000 shares of common stock to 138,950,000 shares of common stock. All share amounts have been adjusted to present the stock-split retroactively. On March 31, 2010,weentered into a financing agreement with Intosh Services Limited, whereby we had the right to request Intosh to purchase up to $1,400,000 of our securitiesuntilMarch 31, 2011,unlessextended by either our company or Intosh for an additional twelve (12) months. The financing agreement was not extended with Intosh. Under the terms of the agreement, we had the right to from time to time request a purchase from Intosh up to $200,000 (each, an "Advance") per request for operating expenses, acquisitions, working capital and general corporate activities. Following receipt of any Advance, we were required to issue shares of our common stock at $0.70 per share. As of September 30, 2010, in accordance with the financing agreement our company received Advances of $1,400,000 for which the shares were issued on September 7, 2010. -4- Effective April 1, 2010, we entered into a property purchase option agreement (the “Rubicon Option Agreement”) with Perry English for Rubicon Minerals Corp. (“Rubicon”) for the right and option to acquire from Rubicon up to 100% interest in a total of 14 mining claims (the “Rubicon Claims”) in the Red Lake Mining Division of Northwestern Ontario, Canada. Considerations for the 100% interest are as follows: - Initial cash payment of $20,000 (paid); - Cash payment of $15,000 (paid) and issuance of common shares of the Company valued at $30,000 on April 1, 2011 (333,333 shares approved for issuance on April 5, 2011, value at $0.09 per share which was the closing trading price on March 31, 2011); - Cash payment of $20,000 and issuance of common shares of the Company valued at $30,000 on April 1, 2012; - payment of $25,000 and issuance of common shares of the Company valued at $30,000 on April 1, 2013; and - Cash payment of $30,000 on April 1, 2014 In accordance with the Rubicon Option Agreement, Rubicon retains a royalty of 2% of the net smelter returns, 50% of which our company has the option to purchase with cash payment of $1,000,000. The work commitment on the Rubicon claims is $56,400 per year. The Rubicon Option Agreement was relinquished and an impairment charge of $65,000 was recorded as of December 31, 2011. Effective April 11, 2010, we entered into a property purchase option agreement (the “Sol d’or Option Agreement”) with Perry English for Rubicon, whereby we are entitled to acquire from Rubicon up to 100% interest in nine claims in the Birch/Uchi portion of the Red Lake Mining Division of Northwestern Ontario, Canada, and to participate in the further exploration and development of the property. Considerations for the 100% interest in the nine claims are as follows: - Initial cash payment of $16,000 (paid) and issuance of 20,000 shares of the Company’s common stock (issued); - Cash payment of $15,000 (paid) and issuance of 20,000 shares of the Company’s common stock on April 11, 2011 (approved for issuance on April 11, 2011, valued at $2,000); - Cash payment of $20,000 and issuance of 20,000 shares of the Company’s common stock on April 11, 2012; - Cash payment of $25,000 and issuance of 20,000 shares of the Company’s common stock on April 11, 2013; and - Cash payment of $35,000 on April 11, 2014. In accordance with the Sol d’or Option Agreement,Rubicon retains a royalty of 2% of the net smelter returns, 50% of which we have the option to purchase with cash payment of $1,000,000. The work commitment on the Sol d’or property is $41,700 per year.The Sol d’or Option Agreement was relinquished and an impairment charge of $62,200 was recorded as of December 31, 2011. -5- Effective April 13, 2010, we entered into a property purchase option agreement (the “Stevens Lake Option Agreement”) with Perry English for Rubicon, whereby we are entitled to acquire up to 100% interest in three claims in the Birch/Uchi portion of the Red Lake Mining Division of Northwestern Ontario, Canada, and to participate in the further exploration and development of the property.Considerations for the 100% interest in the nine claims are as follows: - Initial cash payment of $7,000 (paid) and issuance of 20,000 shares of the Company’s common stock (issued); - Cash payment of $12,000 (paid) and issuance of 20,000 shares of the Company’s common stock on April 13, 2011 (approved for issuance on May 5, 2011, valued at $1,400); - Cash payment of $15,000 and issuance of 20,000 shares of the Company’s common stock on April 13, 2012; - Cash payment of $20,000 and issuance of 20,000 shares of the Company’s common stock on April 13, 2013; and - Cash payment of $30,000 on April 13, 2014. In accordance with the Stevens Lake Option Agreement, Rubicon retains a royalty of 2% of the net smelter returns, 50% of which we have the option to purchase with cash payment of $1,000,000. The work commitment for the Stevens Lake property is $9,600 per year.The Stevens Lake Option Agreement was relinquished and an impairment charge of $36,200 was recorded as of December 31, 2011. On July 20, 2010, we issued 450,000 common shares to Vista Partners LLC pursuant to our letter agreement with Vista Partners LLC dated June 10, 2010.On December 16, 2010 upon renewal of the consulting agreement with Vista we issued another 450,000 shares of our company’s common stock.On June 21, 2011, upon another renewal of the consulting agreement with Vista, we issued another 1,500,000 shares of our company’s common stock. The securities issued under the letter agreement have not been registered under the Securities Act of 1933 and may not be offered or sold in the United States absent an effective registration statement or an applicable exemption from the registration requirements. Effective August 2, 2010, the Company entered into a property purchase option agreement (the “Rattlesnake Hills Option Agreement”) with John Glasscock, a director of the Company, whereby the Company is entitled to acquire up to 100% interest in 452 mineral claims located in Natrona County, Wyoming. Considerations for the 100% interest in the claims are as follows: - Initial cash payment of $250,000 (paid); - Issuance of 1,000,000 shares of the Company’s common stock within 30 days of the agreement (issued); - Issuance of second 1,000,000 shares of the Company’s common stock on or before the first anniversary of the agreement (approved for issuance on August 11, 2011, valued at $67,000); - Issuance of third 1,000,000 shares of the Company’s common stock on or before the second anniversary of the agreement; - Payments for all property costs which include annual lease payments estimated at $63,000 required by the State of Wyoming (2010 and 2011 payments were made). In accordance with the Rattlesnake Hills Option Agreement, Mr. Glasscock retains a royalty of 2% of the net smelter returns, 50% of which we have the option to purchase with cash payment of $1,000,000. The work commitment on the Rattlesnake Hills property in accordance with the option agreement is $800,000 during the first year, $1,200,000 during the second year and $1,600,000 during the third year.The terms for the work commitment were amended on July 19, 2011, whereby the second year’s work commitment of $1,200,000 was extended by 90 days to October 31, 2012, and the first year commitment was reduced to $652,724. In relation to the amendment 1,500,000 shares of the Company’s common stock were approved for issuance to Mr. Glasscock on August 11, 2011, valued at $100,500. -6- On September 9, 2010, in accordance with our company’s Rattlesnake Hills Option Agreement dated August 2, 2010, 1,000,000 shares of our company’s common stock were issued as consideration for the property. On December 16, 2010 upon renewal of the consulting agreement with VISTA we issued further 450,000 shares of the Company’s common stock after the Board of Directors’ approval. The securities issued under the Letter Agreement have not been registered under the Securities Act of 1933 and may not be offered or sold in the United States absent an effective registration statement or an applicable exemption from the registration requirements. Effective March 29, 2011, we entered into a letter of intent for a property purchase option agreement (the “Lewiston Property Option Agreement”) with Golden Predator Mines US Inc. (“GPMUS”), a private Nevada corporation, whereby our company is entitled to acquire 100% interest in mineral claims located in the Lewiston Mining District, Fremont Co., Wyoming. The agreement provides our company a period of 45 days to conduct due diligence.Upon completion of due diligence, our company, at its sole discretion, has the option to either relinquish or exercise its purchase option.On May 10, 2011 our company completed its due diligence and elected to exercise its purchase option. Considerations for the 100% interest in the claims are as follows: - Cash payments of $200,000 as follows: · $40,000 by March 29, 2012 ($10,000 paid on April 14, 2011 as non-refundable deposit within five business days from the Effective Date); the remaining $30,000 has not been paid as of the date of this filing, however. The Company received on extension for payment through June 29, 2012. · $40,000 by March 29, 2013; · $40,000 by March 29, 2014; · $80,000 by March 29, 2015; - Issuance of 1,100,000 shares of the Company’s common stock as follows: · 500,000 shares by May 15, 2011 (approved for issuance on May 9, 2011, valued at $40,000) · 200,000 shares by each of March 29, 2012, 2013 and 2014; - Incur exploration expenditures of $1,000,000 as follows: · $100,000 by March 29, 2012; the Company has met this requirement as of the date of this filing. · $200,000 by March 29, 2013; · $500,000 by March 29, 2014; · $200,000 by March 29, 2015. -7- In addition to above consideration, as required by the option agreement, we will make payments for all taxes and mining claims fees and other charges required to maintain the Lewiston Property in good standing. Annual property taxes are estimated to be $102,000 and annual lease payments are estimated to be $17,500. Upon conveyance of the Lewiston claims, GPMUS will retain an incremental sliding scale interest in net smelter returns of 3% to 5%, which will be contingent upon the price of gold. Effective March 30, 2011, we entered into a financing agreement with Intosh Services Limited, whereby we had the right to request Intosh to purchase up to $500,000 of our common stock at $0.15 per share.As of December 31, 2011, we have received $250,000 for 1,666,667 shares.The related shares were issued on April 6, 2011. On July 28, 2011, our company signed an engagement letter with MidSouth Capital Inc. (“MidSouth”) whereby MidSouth assists our company in raising equity financing for the following consideration: - Issue 500,000 shares of our company’s common stock five business days after the execution of the engagement letter, with the related shares issued on July 29, 2011; - 10% of the capital raised by MidSouth for our company; and - Issue 100,000 shares of our company’s common stock per every $100,000 cash raised for the period of two years. The agreement is for a twelve-month initial period with an option to renew for an additional six months. On August 24, 2011, Southern Legacy Minerals, Inc., purchased a total 22,000,000 shares of our common stock from Steve Rix, our former director and officer, in a private transaction for $125,000.Southern Legacy now owns 32.1% of our company’s issued and outstanding shares of common stock. On November 28, 2011, our company signed an engagement letter with World Stock Exchange, LLC whereby World Stock Exchange assists our company in raising equity financing for the following consideration: - Issue 300,000 shares of our company’s common stock, valued at $7,590,due upon execution of the engagement letter, with the related shares issued on December 9, 2011; - 10% of the capital raised by World Stock Exchange for our company; and The agreement is for a twelve-month initial period. On December 12, 2011, the Company signed an advertising, public relations and marketing letter with StockVest Inc. whereby StockVest will provide advertising service for theCompany for the following consideration: - 750,000 restricted shares, valued at $20,250 The contract expires June 15, 2012.The related shares were issued in 2011.The Company chose to renew their contract early on March 5, 2012 for the following consideration: - 1,500,000 restricted shares The contract expires December 31, 2013.The related shares were issued on March 8, 2012. Our fiscal year end is December 31. Our Current Business We are an exploration stage company engaged in the acquisition and exploration of mineral interests and resource properties in North America.We maintain our statutory registered agent's office at 1859 Whitney Mesa Drive, Henderson, Nevada 89014 and our business office is located at 60 E Rio Salado Parkway, Suite 900, Tempe, Arizona85281. -8- Other than as set out herein, we have not been involved in any bankruptcy, receivership or similar proceedings, nor have we been a party to any material reclassification, merger, consolidation or purchase or sale of a significant amount of assets not in the ordinary course of our business. Since we are an exploration stage company, there is no assurance that a commercially viable mineral reserve exists on any of our current or future properties, To date, we do not know if an economically viable mineral reserve exists on our property and there is no assurance that we will discover one.Even if we do eventually discover a mineral reserve on our property, there can be no assurance that we will be able to develop our property into a producing mine and extract those resources. Both mineral exploration and development involve a high degree of risk and few properties which are explored are ultimately developed into producing mines. Our current operational focus is to complete the terms of the Rattlesnake Hills and Lewiston Property Option Agreements,and to conduct exploration activities on each of the properties, including the Elk City, ID claims. Competition We are a mineral resource exploration company. We compete with other mineral resource exploration companies for financing and for the acquisition of new mineral properties. Many of the mineral resource exploration companies with whom we compete have greater financial and technical resources than those available to us. Accordingly, these competitors may be able to spend greater amounts on acquisitions of mineral properties of merit, on exploration of their mineral properties and on development of their mineral properties. In addition, they may be able to afford more geological expertise in the targeting and exploration of mineral properties. This competition could result in competitors having mineral properties of greater quality and interest to prospective investors who may finance additional exploration. This competition could adversely impact on our ability to finance further exploration and to achieve the financing necessary for us to develop our mineral properties. Governmental Regulations We currently hold options to acquire properties in the states of Wyoming and IdahoOur mineral exploration program will be subject to regulations similar to the following: · Locating claims · Posting claims · Working claims · Reporting work performed Prior to proceeding with any exploration work, we must apply for a notice of work permit.Additionally, the properties we are acquiring in the Rattlesnake Hills region have some split estate land where we have to create contracts with the surface land owners. We are committed to complying with and are, to our knowledge, in compliance with, all governmental and environmental regulations applicable to our company and our properties. Permits from a variety of regulatory authorities are required for many aspects of mineral exploration and reclamation. We cannot predict the extent to which these requirements will affect our company or our properties if we identify the existence of minerals in commercially exploitable quantities. In addition, future legislation and regulation could cause additional expense, capital expenditure, restrictions and delays in the exploration of our properties. -9- Research and Development We have incurred $Nil in research and development expenditures over the last two fiscal years. Employees Currently, we do not have any employees. Our directors, executive officers and certain contracted individuals play an important role in the running of our company. We do not expect any material changes in the number of employees over the next 12 month period. We do and will continue to outsource contract employment as needed. We engage contractors from time to time to consult with us on specific corporate affairs or to perform specific tasks in connection with our exploration programs. Intellectual Property We do not own, either legally or beneficially, any patent or trademark. Item 1A.Risk Factors Our business operations are subject to a number of risks and uncertainties, including, but not limited to those set forth below: We need to continue as a going concern if our business is to succeed, if we do not we will go out of business. Our independent registered public accounting firm’s report on our audited financial statements for the year ended December 31, 2011 indicates that there are a number of factors that raise substantial doubt about our ability to continue as a going concern. Such factors identified in the report are our accumulated deficit since inception, our failure to attain profitable operations and our dependence upon adequate financing to pay our liabilities. If we are not able to continue as a going concern, it is likely investors will lose their investments. Because of the unique difficulties and uncertainties inherent in mineral exploration ventures, we face a high risk of business failure. Potential investors should be aware of the difficulties normally encountered by new mineral exploration companies and the high rate of failure of such enterprises. The likelihood of success must be considered in light of the problems, expenses, difficulties, complications and delays encountered in connection with the exploration of the mineral properties that we plan to undertake. These potential problems include, but are not limited to, unanticipated problems relating to exploration, and additional costs and expenses that may exceed current estimates. The expenditures to be made by us in the exploration of the mineral claim may not result in the discovery of mineral deposits. Problems such as unusual or unexpected formations and other conditions are involved in mineral exploration and often result in unsuccessful exploration efforts. If the results of our exploration do not reveal viable commercial mineralization, we may decide to abandon our claim and acquire new claims for new exploration. The acquisition of additional claims will be dependent upon us possessing capital resources at the time in order to purchase such claims. If no funding is available, we may be forced to abandon our operations. Because we have commenced limited business operations, we face a high risk of business failure. We have limited business operations, accordingly, we have no way to evaluate the likelihood that our business will be successful. We were incorporated on April 14, 2005 and have been involved primarily in organizational activities and the acquisition of our mineral properties. We have not earned any revenues. -10- Prior to completion of our exploration stage, we anticipate that we will incur increased operating expenses without realizing any revenues. We therefore expect to incur significant losses into the foreseeable future. We recognize that if we are unable to generate significant revenues from development of the mineral claims and the production of minerals from the claims, we will not be able to earn profits or continue operations. There is no history upon which to base any assumption as to the likelihood that we will prove successful, and we can provide investors with no assurance that we will generate any operating revenues or ever achieve profitable operations. If we are unsuccessful in addressing these risks, our business will most likely fail. We lack an operating history and we expect to have losses in the future. We have not started our proposed business operations or realized any revenues. We have no operating history upon which an evaluation of our future success or failure can be made. Our ability to achieve and maintain profitability and positive cash flow is dependent upon the following: · Our ability to locate a profitable mineral property; · Our ability to generate revenues; and · Our ability to reduce exploration costs. Based upon current plans, we expect to incur operating losses in future periods. This will happen because there are expenses associated with the research and exploration of our mineral properties. We cannot guarantee that we will be successful in generating revenues in the future. Failure to generate revenues will cause us to go out of business. We have no known ore reserves and we cannot guarantee we will find any gold or if we find gold, that production will be profitable. Even if we are successful in discovering gold or other mineralized material we may not be able to realize a profit from its sale. If we cannot make a profit, we may have to cease operations. We have no known ore reserves. We have not identified any gold on the mineral claims and we cannot guarantee that we will ever find any gold. Even if we find that there is gold on our mineral claims, we cannot guarantee that we will be able to recover the gold. If we cannot find gold or it is not economical to recover the gold, we will have to cease operations. Because of the inherent dangers involved in mineral exploration, there is a risk that we may incur liability or damages as we conduct our business. The search for valuable minerals involves numerous hazards. As a result, we may become subject to liability for such hazards, including pollution, cave-ins and other hazards against which we cannot insure or against which we may elect not to insure. The payment of such liabilities may have a material adverse effect on our financial position. Because we are small and do not have much capital, we must limit our exploration and consequently may not find mineralized material. If we do not find mineralized material, we will cease operations. Because we are small and do not have much capital, we must limit our exploration. Because we may have to limit our exploration, we may not find mineralized material, although our mineral claims may contain mineralized material. If we do not find mineralized material, we will cease operations. If we become subject to onerous government regulation or other legal uncertainties, our business will be negatively affected. There are several governmental regulations that materially restrict mineral property exploration and development. Under the mining laws of the jurisdictions in which our properties are located, we are required to obtain work permits, the posting of bonds, and the performance of remediation work for any physical disturbance to the land. While these current laws do not affect our current exploration plans, if we proceed to commence drilling operations on the mineral claims, we will incur modest regulatory compliance costs. -11- In addition, the legal and regulatory environment that pertains to the exploration of ore is uncertain and may change. Uncertainty and new regulations could increase our costs of doing business and prevent us from exploring for ore deposits. The growth of demand for ore may also be significantly slowed. This could delay growth in potential demand for and limit our ability to generate revenues. In addition to new laws and regulations being adopted, existing laws may be applied to mining that have not as yet been applied. These new laws may increase our cost of doing business with the result that our financial condition and operating results may be harmed. We may not have access to all of the supplies and materials we need to begin exploration that could cause us to delay or suspend operations. Competition and unforeseen limited sources of supplies in the industry could result in occasional spot shortages of supplies, such as explosives, and certain equipment such as bulldozers and excavators that we might need to conduct exploration. We have not attempted to locate or negotiate with any suppliers of products, equipment or materials. We will attempt to locate products, equipment and materials after this offering is complete. If we cannot find the products and equipment we need, we will have to suspend our exploration plans until we do find the products and equipment we need. Because of the speculative nature of exploration of mineral properties, there is no assurance that our exploration activities will result in the discovery of new commercially exploitable quantities of minerals. We plan to continue to source exploration mineral claims. The search for valuable minerals as a business is extremely risky. We can provide investors with no assurance that additional exploration on our properties will establish that additional commercially exploitable reserves of gold exist on our properties Problems such as unusual or unexpected geological formations or other variable conditions are involved in exploration and often result in exploration efforts being unsuccessful. The additional potential problems include, but are not limited to, unanticipated problems relating to exploration and attendant additional costs and expenses that may exceed current estimates. These risks may result in us being unable to establish the presence of additional commercial quantities of ore on our mineral claims with the result that our ability to fund future exploration activities may be impeded. Because the SEC imposes additional sales practice requirements on brokers who deal in our shares that are penny stocks, some brokers may be unwilling to trade them. This means that you may have difficulty in reselling your shares and may cause the price of the shares to decline. Our shares qualify as penny stocks and are covered by Section 15(g) of the Securities Exchange Act of 1934, which imposes additional sales practice requirements on broker/dealers who sell our securities in this offering or in the aftermarket. In particular, prior to selling a penny stock, broker/dealers must give the prospective customer a risk disclosure document that: contains a description of the nature and level of risk in the market for penny stocks in both public offerings and secondary trading; contains a description of the broker/dealers' duties to the customer and of the rights and remedies available to the customer with respect to violations of such duties or other requirements of Federal securities laws; contains a brief, clear, narrative description of a dealer market, including "bid" and "ask" prices for penny stocks and the significance of the spread between the bid and ask prices; contains the toll free telephone number for inquiries on disciplinary actions established pursuant to section 15(A)(i); defines significant terms used in the disclosure document or in the conduct of trading in penny stocks; and contains such other information, and is in such form (including language, type size, and format), as the SEC requires by rule or regulation. Further, for sales of our securities, the broker/dealer must make a special suitability determination and receive from you a written agreement before making a sale to you. Because of the imposition of the foregoing additional sales practices, it is possible that brokers will not want to make a market in our shares. This could prevent you from reselling your shares and may cause the price of the shares to decline. -12- As we face intense competition in the mining industry, we will have to compete with our competitors for financing and for qualified managerial and technical employees. The mining industry is intensely competitive in all of its phases. Competition includes large established mining companies with substantial capabilities and with greater financial and technical resources than we have. As a result of this competition, we may be unable to acquire additional attractive mining claims or financing on terms we consider acceptable. We also compete with other mining companies in the recruitment and retention of qualified managerial and technical employees. If we are unable to successfully compete for financing or for qualified employees, our exploration and development programs may be slowed down or suspended. Trading of our stock may be restricted by the SEC's Penny Stock Regulations which may limit a stockholder's ability to buy and sell our stock. The U.S. Securities and Exchange Commission has adopted regulations which generally define "penny stock" to be any equity security that has a market price (as defined) less than $5.00 per share or an exercise price of less than $5.00 per share, subject to certain exceptions.Our securities are covered by the penny stock rules, which impose additional sales practice requirements on broker-dealers who sell to persons other than established customers and "accredited investors".The term "accredited investor" refers generally to institutions with assets in excess of $5,000,000 or individuals with a net worth in excess of $1,000,000 or annual income exceeding $200,000 or $300,000 jointly with their spouse.The penny stock rules require a broker-dealer, prior to a transaction in a penny stock not otherwise exempt from the rules, to deliver a standardized risk disclosure document in a form prepared by the SEC which provides information about penny stocks and the nature and level of risks in the penny stock market.The broker-dealer also must provide the customer with current bid and offer quotations for the penny stock, the compensation of the broker-dealer and its salesperson in the transaction and monthly account statements showing the market value of each penny stock held in the customer's account.The bid and offer quotations, and the broker-dealer and salesperson compensation information, must be given to the customer orally or in writing prior to effecting the transaction and must be given to the customer in writing before or with the customer's confirmation.In addition, the penny stock rules require that prior to a transaction in a penny stock not otherwise exempt from these rules, the broker-dealer must make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser's written agreement to the transaction.These disclosure requirements may have the effect of reducing the level of trading activity in the secondary market for the stock that is subject to these penny stock rules.Consequently, these penny stock rules may affect the ability of broker-dealers to trade our securities.We believe that the penny stock rules discourage investor interest in and limit the marketability of, our common stock. Anti-Takeover Provisions We do not currently have a shareholder rights plan or any anti-takeover provisions in our By-laws.Without any anti-takeover provisions, there is no deterrent for a take-over of our company, which may result in a change in our management and directors. Our By-laws contain provisions indemnifying our officer and directors against all costs, charges and expenses incurred by them. Our By-laws contain provisions with respect to the indemnification of our officer and directors against all costs, charges and expenses, including an amount paid to settle an action or satisfy a judgment, actually and reasonably incurred by him, including an amount paid to settle an action or satisfy a judgment in a civil, criminal or administrative action or proceeding to which he is made a party by reason of his being or having been one of our directors or officer. Trends, Risks and Uncertainties We have sought to identify what we believe to be the most significant risks to our business, but we cannot predict whether, or to what extent, any of such risks may be realized nor can we guarantee that we have identified all possible risks that might arise. Investors should carefully consider all of such risk factors before making an investment decision with respect to our common stock. -13- Item 1B.Unresolved Staff Comments As a “smaller reporting company”, we are not required to provide the information required by this Item. Item 2.Properties Our executive, administrative, and operating offices are located at 60 E Rio Salado Parkway, Suite 900, Tempe, Arizona 85281. We currently lease approximately 268 square feet at a monthly cost of $2,219.00. We believe these facilities are adequate for our current needs and that alternate facilities on similar terms would be readily available if needed. Property held by us: As of the date of this current report on Form 10-K, we hold options to acquire interests in Rattlesnake Hillsand Lewiston Properties.For a description of the option agreements, please see the section entitled “Business” above. Rubicon Option Agreement:Shabu Lake - Skinner Claims Our Red Lake Property consists of 14 claims comprising approximately 6,680 acres in the prolific Red Lake Mining Division of Northwestern Ontario, Canada. These claims are located in the Shabu Lake area and are accessible by road. This property has multiple reported gold occurrences on it (Ontario Geological Survey Open File Report 5835) as well as multiple documented copper/nickel occurrences (Preliminary Map P973 Shabumeni River - Narrow Lake area). Previous exploration was hampered by inaccessibility but the construction of an all-season logging road in recent years has alleviated this and enhanced the possibility of discovering new gold and base metal zones. In addition, follow up work on previous occurrences is now more economically viable. Location and Access The property lies in northwest part of the Birch-Confederation Lakes greenstone belt some 75 km east-northeast of Red Lake straddling the Skinner township / Shabu Lake area boundary.It comprises a contiguous group of claims (~175 units, 6,988acres) extending 11.5 km from Leonard Lake in the east to Shabu Lake in the northwest. The east part of the property is road accessible from Highway 105 in Ear Falls, eastwards towards Gold Pines on Lac Seul on Highway 653, then northeastwards along the South Bay Road and finally north on the Joyce Road which crosses the southeast extremity of the property.The South Bay and Joyce Roads are both well maintained, gravel logging access roads. Northwest parts of the property are accessible by float plane available at the South End of Confederation Lake (Kabeelo’s; ~30 km), Ear Falls (several; 75 km) and Red Lake (e.g, Greens, 75 km). Title The properties are all unpatented mining claims in good standing with the Ontario Ministry of Northern Development, Mines and Foresty (MNDMF) registered to Perry English.Perry English has granted an option to Big Bear Mining which requires cash and stock payments, the terms of which are set out in the section entitled “Business”.In order to maintain ownership of the property we must maintain the option agreement in good standing and meet the work requirements of the MNDMF which are annual requirements calculated on the property size.On an annual basis the MNDMF requires eligible work to be carried out on the property with a cash value of CAD$56,400. -14- Figure 1.Shabu-Skinner Claims (outlined in red; UTM Zone 15; NAD’83).Joyce Road (access in brown). History Parker and Atkinson (1993) record several gold showings on the property dating from 1926.Past work in the area has focused on the Bathurst Mine on Carr Lake which lies on the adjoining property south and east. Parker and Atkinson (1993; Appendix A) provide detailed descriptions and histories of specific showings.Table 1 below lists work reported in the Shabu lake map area (NTS 52N07SW).Available data suggest that there is a significant and varied base of work on which to design further exploration programs.In recent work (circa 2004) by Fronteer, completed only on the Leonard Lake portion of the property, can be effectively applied to the central and western portions. Table 1.Assessment files in the Shabu Lake map area (NTS 52N07SW). AFRI File Year AFRO ID Performed For Drilling Geology Geochem Geophysics 52N07SW0008 DDH 10 FLINT ROCK MINES LTD x 52N07SW0007 DDH 11 MADSEN RL AU MINES LTD x 52N07SW0005 DDH 13 G J CIGLEN x 52N07SW0006 DDH 12 FLINT ROCK MINES LTD x 52N07SW0003 SUMMIT RED L GOLD MINES LTD x x 52N07SW0002 FLINT ROCK MINES LTD x x 52N07SW0004 DDH 14 SHABU GOLD MINES LTD x 52N07SW9913 ASARCO EXPL CO OF CAN LTD x x 52N07SW2001 FRONTEER DVLPMT GROUP INC x x x 52N08NE2003 ILBEY ENTERPRISES LTD x x 52N07SW2002 FRONTEER DVLPMT GROUP INC x 52N07SW2003 FRONTEER DVLPMT GROUP INC x -15- Property Status This option was relinquished as of December 31, 2011. Existing or potential economic significance The property represents an early stage gold exploration property containing several gold-in-quartz showings whose known extent is limited. Appendix 1.Showings on (SB-1 to 3) and adjacent to (SB-4, SK-1 to 4) property Figure 2.Gold showings on and near Skinner-Shabu Claim Group (Parker and Atkinson, 1993) SHABU LAKE AREA (NTS 52N07SW) CodeName SB-1Flint Rock Mines Ltd. Occurrence (Shabu Lake Occurrence) SB-2Leonard Lake Occurrences -16- SB-3Madsen Red Lake Gold Mines Occurrence SB-4Sheehan Lake Prospect SKINNER TOWNSHIP (52N07SW) SK-1Bathurst Mine SK-2Dunkin Prospect SK-3Noramco Explorations Inc., Skinner Township Occurrences SK-4 Price-Logan Occurrence Code SB-1 Name FLINT ROCK MINES LTD. OCCURRENCE(SHABU LAKE OCCURRENCE) - Map area SHABU LAKE AREA NTS 52N07SW LOCAION The Flint Rock Mines Ltd. occurrence is situated on leased mining claims KRL 51180 to 51191 inclusive. The main No. l vein is located about 1.2 km due west of Shabu Lake on leased claims KRL 51184 and 51186. DESCRIPTION Regional Structures Fyon and ODonnell (1986) noted that the main structure at Shabu Lake is a complex or refolded fold. According to Fyon and ODonnell (1986): "A tight syncline with a highly strained (possibly sheared) core trends northwest, parallel to the northwestern arm of the lake. A second fold axial trace trends north-northeast, and defines a broad syncline in the southeastern section of the lake.” Geology Northeast-trending, fine-grained metasediments are intercalated with minor metavolcanic flows of the Cycle n metavolcanic sequence (Thurston 1986) and are intruded by granodioritic rocks of the Mainprize Lake granitoid complex. Mineralization No. l vein The No. l vein occurs along the southern claim boundaries of leased claims KRL 51184 and 51186. The east-trending quartz vein has been traced by diamond drilling along the contact between biotite granodiorite and a diorite dike, for a strike length of 800 m. The vein is 0.1 to 0.6 m wide and contains sparse amounts of disseminated galena, pyrite, chalcopyrite and visible gold (Pryslak 1974). No. 2 vein The No. 2 vein is approximately 460 m northwest of the No. l vein and is situated on leased mining claim KRL 51188. The east-trending vein dips 90 and is 5 cm to 30 cm wide with a strike length of 47 m. The vein is hosted by a narrow inclusion of metasediments and by biotite granodiorite and gabbro. Pryslak (1974) reported that the vein contained up to 10% galena and 2% chalcopyrite. Alteration and deformation Alteration and deformation associated with the quartz veins is very minimal and consists of silicification, epidotization and hematization with very minor shearing. OWNERSHIP AND DEVELOPMENT Prospectors Airways Ltd. conducted trenching, channel sampling and diamond drilled 28 holes totalling 6500 feet on the No. l Vein zone. Flint Rock Mines Ltd. diamond drilled 7 holes totalling 1999 feet on the No. l and No. 2 veins. Flint Rock Mines diamond drilled 2 holes totalling 950 feet to test the base metal potential of a pyritic zone on the west shore of Shabu Lake (leased claim KRL 51180). Flint Rock Mines conducted linecutting and induced polarization and resistivity surveys over the property and diamond drilled 6 holes totalling 2217.6 feet. ECONOMIC FEATURES No. 1 Vein The No. l vein hosts an auriferous section which is 180 m long with an average width of 0.49 m and an average grade of 0.85 ounce Au per ton (Pryslak 1974). This zone was drilled to a depth of 90 m. -17- No. 1 Vein Diamond drilling conducted on the No. l vein in 1937 by Prospectors Airways Ltd. Intersected narrow sections assaying as high as 0.43 and 0.77 ounce Au per ton. No. 1 Vein Drilling conducted by Flint Rock Mines Ltd. in 1963, on the No. l vein, intersected narrow sections assaying as high as 0.8 ounce Au per ton and 0.72 ounce Au per ton. No. 2 Vein A grab sample taken by A.P. Pryslak (1974) from the No. 2 vein assayed 0.01 ounce Au per ton, 0.09% Cu and 1.45% Pb. No. 2 Vein Drill holes completed by Flint Rock Mines Ltd. in 1987 intersected narrow sections of gold mineralization such as: 1.065 ounces Au per ton across 0.45 feet, 0.139 Au per ton across 1.5 feet, 0.145 ounce Au per ton across 0.39 feet, 0.231 ounce Au per ton across 0.3 feet and 0.388 ounce Au per ton across 0.5 feet. Code SB-2 Name LEONARD LAKE OCCURRENCES Map area SHABU LAKE AREA NTS 52N07SW LOCATION The Leonard Lake occurrences consist of 5 separate showings situated in the immediate vicinity of Leonard Lake in the Shabu Lake area. North The North showing is situated 805 m due north of Leonard Lake; West West showing occurs 1.7 km west of the lake; East East showing is situated 2 km due east of the lake; Shore Shore showing is located on the southwest shore of Leonard Lake; and South South showing is located 500 m southwest of the lake. Leonard Lake is situated immediately north of the Skinner Township boundary line. DESCRIPTION Regional Structures The northwest-trending Swain Lake fault extends from Swain Lake through the southeastern end of Leonard Lake (Pryslak 1972, 1974). Geology East-trending, intermediate to mafic metavolcanic rocks are intercalated with abundant fine-grained metasediments of the Cycle II sequence (Thurston 1986) and are intruded by gabbro and granodioritic rocks of the Mainprize Lake granitoid complex. North and West The North and West showings consist of test pits sunk on quartz veins within granodioritic rocks at the contacts between granodiorite and metasediments and granodiorite and mafic metavolcanic rocks. East The East showing consists of quartz veins hosted by fine-grained metasediments consisting of greywacke, siltstone and argillite. Shore The Shore showing consists of several trenches sunk on quartz veins hosted by intermediate pyroclastic rocks which have been altered to chlorite-sericite schist (Pryslak 1974). Shore The Shore showing is situated on the extreme northwest extension of the Swain Lake fault. South The South showing (formerly situated on claim KRL 4841) consists of 3 separate east-trending quartz veins dipping between 60 and 80 to the south. The veins are hosted by narrow shear zones up to 4 feet wide in coarse-grained diorite/gabbro. The quartz veins range in strike length from 20 to 110 feet (Bruce 1929). South showing The quartz veins at the South showing have been reported (Bruce 1929) to contain massive arsenopyrite in "considerable quantities". Bruce (1929) reported that "gold occurs with the arsenopyrite". West showing Pryslak (1974) reported arsenopyrite in quartz veins at the West showing. -18- OWNERSHIP AND DEVELOPMENT Leonard Narrow Lake Mines Ltd. conducted extensive stripping and trenching in the vicinity of Leonard Lake. The most promising showing on the property was the South showing situated on mining claims KRL 4841. A portion of the property was staked by Madsen Red Lake Gold Mines Ltd. Madsen Mines conducted electromagnetic and magnetic surveys over the area. C.C. Huston and Associates flew airborne electromagnetic, magnetic and radiometric surveys over the area. Canadian Eagle Exploration Inc. flew airborne electromagnetic, magnetic and resistivity surveys over a portion of the area. ECONOMIC FEATURES West, North & East Pryslak (1974) has indicated the presence of gold at the West, North and East showings on map P. 973, but no specific gold values have been reported. South Bruce (1929) also reports the presence of gold at the South showing. Code SB-3 Name MADSEN RED LAKE GOLD MINES OCCURRENCE Map area SHABU LAKE AREA NTS 52N07SW LOCATION The Madsen Red Lake Gold Mines prospect consists of several sulphide shownings situated on the south and southeast shore of Shabu Lake. DESCRIPTION Regional Structures A syncline with a highly strained core trends northwest, parallel to the northwestern arm of Shabu Lake and a second fold axial trace trends north-northeast, and defines a broad syncline in the southeastern section of Shabu Lake (Fyon and ODonnell (1986)) Geology Northwest-trending, pillowed and massive mafic metavolcanic flows outcrop on the east shore of Shabu Lake. A 400- to 500-foot thick marble unit (Pryslak 1974) which extends along the southeast shore of Shabu Lake is overlain to the east by fine-bedded, siliceous metasediments which are 200 feet thick (Pryslak 1974). The supracrustal rocks are part of the Cycle II metavolcanic sequence (Thurston 1986). The metasediments and metavolcanic rocks are intruded by porphyritic, biotite granodiorite of the Mainprize Lake granitoid comples. Mineralization The marble and siliceous metasediments host abundant disseminated and massive sulphide mineralization consisting of pyrite and pyrrhotite, with minor chalcopyrite, sphalerite and galena. Lenses of massive sulphides are up to 10 feet wide. OWNERSHIP AND DEVELOPMENT A contiguous group of 79 mining claims was staked by Madsen Red Lake Gold Mines Ltd. Madsen Mines conducted linecutting, electromagnetic and magnetic surveys trenching, sampling and diamond drilled 10 holes totalling 3,370 feet. C.C. Huston and Associates flew airborne electromagnetic, magnetic and radiometric surveys over the area. Canadian Eagle Exploration Inc. (formerly Shabu Gold Mines Ltd.) flew airborne electromagnetic, resistivity and magneti surveys over the area. ECONOMIC FEATURES Four drill holes completed by Madsen Red Lake Gold Mines Ltd. intersected narrow sections of anomalous gold mineralization in siliceous metasediments and marble hosting variable amounts of pyrrhotite and pyrite. Some of the drill intersections were: Drill Hole No. Intersection (ounce Au per ton) 5 0.04 across 4.1 feet 5 0.08 across 1.8 feet 6 0.08 across 5 feet 6 0.04 across 2.1 feet 7 0.04 across 5 feet 8 0.04 across 8 inches 9 0.04 across 1-foot 9 0.04 across 5 feet -19- Code SB-4 Name SHEERAN LAKE PROSPECT Area SHABU LAKE AREA NTS 52N07SW LOCATION The Sheehan Lake prospect consists of 35 trenches located about 400 m due south of Sheehan Lake (local name) in the Shabu Lake area. Sheehan Lake is a small lake situated along the Shabumeni River and is approximately 6.6 km due west of Shabumeni Lake. DESCRIPTION Regional Structures No major regional structures have been identified in the vicinity of the Sheehan Lake prospect. Geology The Sheehan Lake prospect is hosted by hornblende granodiorite of the Mainprize Lake granitoid complex. The occurrence is about 500 m due north of the contact between the granitoid rocks and a thick unit of fine-grained metasediments.Pryslak (1974) located 35 trenches which range from 2 m to 36 m in length. The trenches occur at intervals of 9 m in a west-northwest direction for a strike length of 270 m. Mineralization Gold mineralization occurs within a sheared alteration zone consisting of silicified, carbonatized and variably pyritic, hornblende granodiorite. The alteration zone contains 10% to 20% iron carbonate, 2% to 8% disseminated pyrite (Prylak 1974) and minor galena and chalcopyrite. OWNERSHIP AND DEVELOPMENT Prospectors Airways Ltd. staked 15 mining claims at Sheehan Lake and conducted trenching, stripping and 3500 feet of diamond drilling. Noranda Exploration Co. Ltd. conducted ground magnetic and electromagneticsurveys in the vicinity of the prospect. Staked by P. Henniston. Dome Exploration visited and sampled the property. Summit Red Lake Gold Mines Ltd. conducted ground magnetic and electromagnetic surveys and humus and lithogeochemical surveys. Shabu Gold Mines Ltd. conducted an electromagnetic survey and diamond drilled 23 holes totalling 10 437.7 feet. Canadian Eagle Exploration Inc. (formerly Shabu Gold Mines Ltd.) flew airborne magnetic, electromagnetic and resistivity surveys over the property. -20- ECONOMIC FEATURES Diamond drilling conducted by Shabu Gold Mines Ltd. in 1987 intersected 0.078 ounce Au per ton across 24.8 feet, while 4 other narrow intersections assayed up to 0.06 ounce Au per ton (The Northern Miner, April 6, 1987, p. 7).Numerous sections with high silver values such as, 1.83 ounces Ag per ton across 17.5 feet, were also intersected in drill core. Six chip samples ranging in length from 1.2 m to 6 m were taken from the trenches by A.P. Pryslak (1974) and assayed between 0.01 and 0.07 ounce Au per ton. Code SB-2 Name LEONARD LAKE OCCURRENCES Map Area SHABU LAKE AREA NTS 52N/7 SW LOCATION The Leonard Lake occurrences consist of 5 separate showings situated in the immediate vicinity of Leonard Lake in the Shabu Lake area. The North showing is situated 805 m due north of Leonard Lake; the West showing occurs 1.7 km west of the lake; the East showing is situated 2 km due east of the lake; the Shore showing is located on the southwest shore of Leonard Lake; and the South showing is located 500 m southwest of the lake. Leonard Lake is situated immediately north of the Skinner Township boundary line. [DUPLICATE]Code SK-1 Name BATHURST MINE Map area SKINNER TOWNSHIP NTS 52N07SW LOCATION The Bathurst Mine is located on leased mining claim KRL 321974 (formerly KRL 4758) which is part of a group of 12 contiguous leased claims situated between Bathurst and Car lakes in the northwest corner of Skinner Township. Numerous pits and trenches are located on several of the leased claims. DESCRIPTION Regional Structures The Bathurst Mine property is situated within the contact strain aureole of the Trout Lake batholith in the east-northeast-trending Swain Lake deformation zone (Fyon and Lane 1986). Geology Mafic, massive and pillowed metavolcanic flows of the Cycle II sequence (Thurston 1985) are intruded by coarse-grained gabbroic and dioritic sills and dikes and by wide felsite dikes commonly striking between 090 and 110° and dipping 75° to the south. The Bathurst Mine is approximately 600 m east of the contact between mafic metavolcanic rocks and granitic rocks of the Trout Lake batholith.Mafic, metavolcanic rocks commonly contain abundant green, fibrous, amphibole. The metavolcanic rocks are commonly foliated in a northerly direction, parallel to the contact of the Trout Lake batholith. Mineralization Mineralized quartz veins are hosted by numerous discrete, east- and east-southeast- trending shear zones in excess of 3 m wide. Shear and fracture zones commonly occur along the contacts of felsite dikes and also within the dikes. The sheared wall rocks are chloritized and/or talcose and host calcite-filled extension veins. Wall rocks immediately adjacent to the quartz veins are commonly silicified. Alteration is confined to the shear zones. Numerous trenches and pits have been sunk on 12 mineralized shear zones hosting fine-grained, white, sugary quartz veins and a few pale blue vitreous veins. The quartz veins contain minor amounts of disseminated pyrite associated with iron carbonate and chloritic wall rock fragments. Quartz veins may also contain sphalerite, chalcopyrite, galena, arsenopyrite, pyrrhotite and spectacular, coarse, visible gold. Sulphides are commonly concentrated within the quartz at quartz vein/wall rock contacts and are finely disseminated in the sheared wall rocks. The quartz veins range between 2 and 9 feet in width with some strike lengths in excess of 1000 feet. Many of the quartz veins have been deformed and are folded and flat-lying (Bruce 1929; Fyon and O'Donnell 1986). The folded veins commonly have a shallow plunge to the southwest. The shaft was sunk on the No. l, 2, 3 and 4 veins on leased mining claim KRL 321974 (formerly KRL 4758). These veins were the most important on the property and contained the most abundant visible gold. -21- OWNERSHIP AND DEVELOPMENT Gold was discovered in wide quartz veins at Car and Bathurst lakes. Bathurst Mines Ltd. acquired 30 contiguous mining claims consisting of the Bathurst, Price-Logan, and Daipre-Cobourn properties; trenching, stripping and sampling delineated 7 gold-bearing zones. A two-compartment shaft was sunk to a depth of 223 feet on mining claim KRL 4758 and a level was started at 200 feet. The shaft was deepened to 300 feet with levels at 200 and 300 feet; 1109 feet of crosscutting and 2046 feet of drifting was completed; a mill was installed and produced 149.06 ounces of gold and 50 ounces of silver for a total value of S3107 (Rogers and Young 1930), a different production figure of 160 ounces of gold was also reported for the same year (Harding 1936); the mine was closed by the end of the year. The mine was reopened and a production of S1500 (Sinclair et al. 1934) was recorded by the end of the year when the mine was closed once more. The shaft was deepened to 420 feet and the mine was reported to have produced 74.51 ounces of gold and 6 ounces of silver from 130 tons of ore (Bathurst Mines Ltd., assessment files, Resident Geologist's office, Red Lake). Erie Canadian Gold Mines Ltd. optioned the property and conducted extensive surface work. Car Lake Syndicate commenced underground operations and completed 30 feet of crosscutting, 131 feet of drifting and 52 feet of raising on the 200-foot level; the mine produced 84 ounces of gold and 36 ounces of silver from 432 tons of ore (Bathurst Mines Ltd., assessment files, Resident Geologist's office, Red Lake; Sinclair et al. 1938), however, conflicting production figures of 76.92 ounces of gold and 28 ounces of silver produced from 307 tons of ore (Young 1938); and 120 ounces of gold produced from 320 tons of ore (Sinclair et al. 1939) are also reported for the same year. Gleemar Gold Mines Ltd. resumed underground operations and completed 200 feet of drifting and 100 feet of crosscutting on the 300-foot level. Bathurst Selective Mines Securities Ltd. conducted prospecting, stripping, trenching and sampling on the property. 1963-1964 Bathurst Selective Mines Securities Ltd. diamond drilled 6 holes totalling 727 feet on mining claims KRL 50904 and 50907 and conducted a considerable amount of trenching. Ground magnetic and electromagnetic surveys were conducted by Cana Exploration Consultants Ltd. for G. Jones. Victoria Algoma Mineral Co. Ltd. completed l diamond drill hole to a depth of 901 feet on mining claim KRL 50907. Kendon Copper Mines Ltd. diamond drilled 10 holes totalling 2508 feet on mining claims KRL 62528 and 62529. 1972-1973 The property was staked by a group of prospectors from Ear Falls and optioned to All Canadian Mining and Exploration Co. who conducted geological mapping and diamond drilled 7 holes totalling 587 feet on mining claims KRL 321974 and 368355; extensive trenching was also completed on the property. 1975-1977 Stripping and trenching was conducted by A. Bertram and G. Alcock. 1979-1980 St. Mary's Explorations Ltd. acquired a 70% interest in the Bathurst property; the company diamond drilled 2 holes totalling 303.9 feet on mining claim KRL 321974. Twelve mining claims encompassing the Bathurst property were brought to lease. B. Cronley conducted stripping and trenching on 3 claims, KRL 828013, 828014 and 828016.The claims were situated along the southeast shore of Bathurst Lake and were tied-on to the southwest end of the group of leased claims which encompasses the Bathurst Mine property. 1986-1987 Eastmont Gold Mines Ltd. conducted stripping, trenching, sampling, geological mapping, ground magnetic and electromagnetic surveys on the 12 leased claims of the Bathurst property and on adjacent mining claims; the company conducted diamond drilling on the leased claims in 1987, but results were not reported. ECONOMIC FEATURES Production The Bathurst Mine produced approximately 307.57 ounces of gold and 92 ounces of silver (Rogers and Young 1930; Harding 1936; Sinclair et al. 1934, 1938, 1939; Young 1938; Bathurst Mines Ltd., assessment files, Resident Geologist's office, Red Lake). Reserves at the mine have been reported to be 80 000 tons grading 0.578 ounce Au per ton (Energy, Mines and Resources 1989). -22- No. 2 Vein Grab samples from the various quartz veins on the Bathurst property have assayed greater than 4.0 ounces Au per ton. Diamond drilling on the No. 2 Vein by All Canadian Mining and Exploration Co. intersected 0.87 ounce Au per ton across 5 feet. An underground chip sample from the No. 2 Vein taken by Erie Canadian Mining Ltd. assayed 0.54 ounce Au per ton across 4.72 feet. No. 3 Vein Chip samples taken by Erie Canadian Mines Ltd. during surface sampling of the No. 3 Vein gave an average assay of 1.5 ounces Au per ton across 2 feet for a length of 165 feet. No. 3 Vein Assays of samples taken from the No. 3 Vein on the 200-foot level of the mine averaged 0.52 ounce Au per ton across 3.5 feet for a length of 180 feet. No. 4 Vein Grab samples taken by B.T. Atkinson from the No. 4 Vein analyzed 1720 and 7230 ppb Au; while samples from the No. 5 and No. 7 veins analyzed 3920 ppb Au and 735 ppb Au, respectively (Geoscience Laboratories Section, Ontario Geological Survey, Toronto). Visible gold was noted in a number of veins. A quartz vein known as the "Golden Sidewalk" has produced some spectacular specimens of native gold. KRL 828013 Seven grab samples taken by B.T. Atkinson from trenches sunk by B. Cronley on claim KRL 828013 analyzed 1220 ppb Au and 2.27o MoS2 ; and 20, 6, 7, 5 and 4 ppb Au. Code SK-2 Name DUNKIN PROSPECT Map area SKINNER TOWNSHIP NTS 52N02SW LOCATION The Dunkin prospect consists of a shaft and several separate gold showings, known as the No. l, No. 2, No. 2a, No. 2b, Vihonen (No. 3), Tie-Line and Harbour showings. The gold showings are situated along the north shore of the northwest arm of Narrow Lake in the southeast corner of Skinner Township. DESCRIPTION Regional Structures: The Dunkin prospect is situated within the west- to northwest-trending Narrow Lake deformation zone (Fyon and Lane 1986; Fyon and O'Donnell 1986). Geology Massive, mafic, pillowed and variolitic metavolcanic flows of the Cycle II sequence (Thurston 1985) are intruded by fine- to medium-grained, magnetite-bearing gabbroic sills and minor feldspar porphyry dikes. The Dunkin prospect is approximately 3.6 km east of the contact between mafic metavolcanic rocks and granitic rocks of the Trout Lake batholith. The majority of gold-bearing quartz veins at the Dunkin prospect are hosted by numerous narrow, discrete, shear zones trending between 050 and 110 and commonly dipping 70 to 80 north. Shear zones at the No. 2 and Vihonen (No. 3) showings dip between 15 and 30 to the northwest. Host rocks consist of variably sheared and altered mafic metavolcanic flows and/or magnetite-bearing, medium-grained gabbro. Sheared wall rocks are chloritized, carbonatized and weakly sericitized. Mineralization Quartz veins at the Dunkin prospect commonly consist of massive, milky-white quartz containing minor amounts of disseminated pyrite, chlorite, iron carbonate and visible gold. Minor amounts of disseminated pyrite, arsenopyrite, pyrrhotite, chalcopyrite and bornite occur in the quartz veins at the Harbour showing. Sheared wall rocks commonly contain variable amounts of disseminated pyrite, pyrrhotite and chalcopyrite. Quartz veins are generally less than 3 feet wide with strike lengths up to 290 feet. Exceptions are the quartz vein at the Dunkin shaft which varies in width from 3 to 14 feet and contains sections of vuggy, blue quartz (Greig 1928); and the Tie-Line showing which consists of several narrow quartz-carbonate veinlets within a wide shear zone. Quartz veins at the Harbour showing are weakly to moderately boudinaged and one vein is intruded by a 2- to 3-foot wide lamprophyre dike. -23- OWNERSHIP AND DEVELOPMENT T. Dunkin discovered gold on Narrow Lake and conducted some trenching; he staked 13 mining claims, KRL 4428 to 4430, 4433 to 4438, 4447 to 4449 and4926. Dunkin Gold Mines Ltd. acquired the property and completed a considerable amount of trenching, stripping and sampling. Dunkin Gold Mines Ltd. sunk a three-compartment shaft to a depth of 50 feet on mining claim KRL 4434 and a headframe was erected. Dunkin Gold Mines Ltd. deepened the shaft to 271 feet with levels at 125 and 250 feet; 56 feet of crosscutting was completed on the 125-foot level and 423 feet of crosscutting and 227 feet of drifting was completed on the 250-foot level; the property was closed at the end of the year. The property was sampled by P.J. Shanton for Sylvanite Gold Mines Ltd. Connetricia Gold Mines Ltd. acquired the Dunkin property and conducted surface sampling and diamond drilled 2 holes targeted on the No. l and No. 2 veins. C. C. Huston and Associates conducted airborne magnetic and electromagnetic surveys over the property. Staked by D.F. Parrott. 1974-1975 B. Vihonen and J.S. Waldie staked a contiguous group of 33 mining claims on the Dunkin property in 1974; the claims encompassed the Dunkin shaft, the No. 2, No. 2a, No. 2b and No. 3 gold showings; Northmark Gold Mines Ltd. conducted prospecting, trenching, stripping and ground magnetic and electromagnetic surveys on the property and diamond drilled 9 holes totalling 797.2 feet. Moss Resources Ltd. acquired a contiguous group of 4 claims encompassing the Vihonen or No. 3 gold showing; the company conducted ground magnetic and electromagnetic surveys on the claims. Duration Mines Ltd. and Wilshire Energy Resources Inc. acquired a contiguous group of 4 claims immediately east of the shaft at the Dunkin property; Duration Mines Ltd. conducted geological mapping, ground magnetic and electromagnetic surveys on the claims. W. McNerney staked 2 claims on the Dunkin shaft area. Canadian Patricia Exploration Ltd. acquired 36 mining claims in the vicinity of the Dunkin prospect; the claims encompass the Vihonen (No. 3) showing, Harbour, Tie-Line and No. 2b gold showings; the company conducted ground magnetic and electromagnetic surveys, soil and lithogeochemical surveys, geological mapping and power stripping. 1987-1988 Golden Hat Resources Inc. acquired a contiguous group of 6 mining claims, which encompassed the shaft at the Dunkin prospect and the No. 2 and No. 2a gold showings; the company diamond drilled 5 holes totalling 621 feet. Canadian Patricia Exploration Ltd. conducted detailed mapping, lithogeochemical sampling, trenching, stripping and prospecting. Canadian Patricia Exploration Ltd. diamond drilled 10 holes totalling 5350 feet on their portion of the Dunkin prospect, the holes were drilled in the vicinity of the Vihonen and No. 2b showings. W. McNerney staked 2 claims covering the Dunkin shaft area. ECONOMIC FEATURES Dunkin shaft A grab sample taken by W.W. Valliant from the quartz vein at the Dunkin shaft assayed 0.405 ounce Au per ton and 0.42 ounce Ag per ton (Geoscience Laboratories Section, Ontario Geological Survey, Toronto). Vihonen or No.3 Two chip samples taken by W.W. Valliant from the quartz veins at the Vihonen or No.3 showing assayed 0.74 ounce Au per ton and 0.08 ounce Ag per ton across 3.5 inches; and 0.7 ounce Au per ton and 0.06 ounce Ag per ton across 3.5 inches (Geoscience Laboratories Section, Ontario Geological Survey, Toronto). -24- A grab sample taken by A.P. Pryslak from a 7 inch wide quartz vein at the Vihonen showing assayed 0.56 ounce Au per ton (Pryslak 1975). Grab samples taken from the Vihonen showing by Canadian Patricia Exploration Ltd. have assayed 1.83, 0.332, 0.67,1.602 and 2.33 ounces Au per ton. B. Vihonen obtained a drill hole intersection of 2.58 ounces Au per ton, 1.73 ounces Ag per ton and 2.24% Cu across 1.8 feet from a hole targeted on the quartz vein at the Vihonen or No. 3 showing (Pryslak 1975). Samples taken from the No. 2 showing by Northmark Gold Mines Ltd. assayed as high as 0.56 ounce Au per ton, 1.27 ounces Ag per ton, and 1.3% Cu. Dunkin No. 2 A report by B. Vihonen for Northmark states the following: "A hole was drilled under the Dunkin No. 2 showing in order to obtain an unoxidized section of the shearing. This hole cut the shear from 8.7 feet to 13.3 feet and assayed a respectable 156.0 ounces Au per ton, 2.0 ounces Ag per ton and 2%Cu across 4.6 feet." No. 2 vein Two chip samples taken across the No. 2 vein by Connetricia Gold Mines Ltd. assayed 0.67 ounce Au per ton across 46 inches and 0.19 ounce Au per ton across 84 inches. No. 2 vein Northmark Gold Mines Ltd. obtained a drill hole intersection of 0.87 ounce Au per ton, 0.76 ounce Ag per ton and 1.48% Cu across 4.8 feet from a hole targeted on the No. 2 vein. Tie-Line showing Channel samples taken at the Tie-Line showing by Canadian Patricia Exploration Ltd. analyzed 685 ppb Au across 3 feet and 590 ppb Au across 1.5 feet. Samples taken from quartz veins at the Harbour showings analyzed as high as 1750 ppb Au. Code SK-3 Name NORAMCO EXPLORATIONS INC., SKINNER TOWNSHIP OCCURRENCES Map area SKINNER TOWNSHIP NTS 52N02NW and 52N07SW LOCATION The Noramco gold occurrences consist of 2 separate mineralized zones located in the northwest corner of Skinner Township. Lac Mousseau The Lac Mousseau zone, on mining claims KRL 954808 and 954847, is situated approximately 200 m northeast of Mousseau Lake. Ruff Lake The Ruff Lake zone is situated on mining claims KRL 954857 and 954861, about 600 m west of Mosier Lake. DESCRIPTION Regional Structures The Noramco occurrences are situated within the east-northeast-trending Swain Lake deformation zone (Fyon and Lane 1986; Fyon and O'Donnell 1986). Geology Intermediate pyroclastic rocks are intercalated with mafic metavolcanic flows and minor metasediments of the Cycle II sequence (Thurston 1985). The metavolcanic rocks are intruded by gabbro dikes. Ruff Lake At the Ruff Lake zone, west of Mosier Lake, narrow northeast-trending mineralized shear zones are hosted by intermediate to felsic tuff. Wall rocks are strongly sheared and variably sericitized, carbonatized, biotitized, tourmalinitized and silicified. Lac Mousseau At the Lac Mousseau zone, east-trending stratabound sulphide mineralization occurs amongst mafic metavolcanic flows and intermediate pyroclastic rocks. A narrow northeast-trending shear zone intersects the sulphide mineralization. Host rocks are sericitized and contain minor amounts of tourmaline. Mineralization Ruff Lake Gold mineralization at the Ruff Lake zone occurs within sheared intermediate pyroclastic rocks hosting minor quartz veins. The sheared wall rocks host disseminated arsenopyrite with minor galena. Quartz veins within the shear zone contain minor amounts of visible gold. Lac Mousseau At the Lac Mousseau zone, gold is associated with stratabound, disseminated to semi-massive sulphide mineralization consisting of pyrite, chalcopyrite and pyrrhotite. A northeast-trending shear zone which intersects the sulphide mineralization hosts disseminated arsenopyrite and minor quartz veins. -25- OWNERSHIP AND DEVELOPMENT Belle Isle Mining Co. held mining claims in the vicinity of Mousseau Lake. Stripping was conducted on mining claims west of Mosier Lake. Selco Exploration Company Ltd. diamond drilled 3 holes totalling 1109.5 feet in the vicinity of the Lac Mousseau zone. Noramco Explorations Inc. conducted airborne and ground magnetic and electromagnetic surveys over the property as well as an induced polarization survey, prospecting, stripping, trenching, sampling and geological mapping. Noramco Explorations Inc. conducted airborne and ground magnetic and electromagnetic surveys over the property as well as an induced polarization survey and geological mapping; the company diamond drilled 2 holes totalling 509 m at the Ruff Lake zone and 4 holes totalling 662.1 m at the Lac Mousseau zone. ECONOMIC FEATURES Ruff Lake A grab sample taken by Noramco Explorations Inc. from a quartz vein at the Ruff Lake zone assayed 1.14 ounces Au per ton. A diamond drill hole targeted on the Ruff Lake zone by Noramco intersected 160 ppb Au and 210 ppb Au across l m intervals within a silicified tuff. Lac Mousseau Holes drilled by Noramco on the Lac Mousseau zone intersected 0.034 and 0.043 ounce Au per ton across 1.5 m intervals in one hole, and 0.042 ounce Au per ton across 1.5 m in a second hole. Code SK-4 Name PRICE-LOGAN OCCURRENCE Township SKINNER TOWNSHIP NTS 52N07SW LOCATION The Price-Logan occurrence is located near the northeast shore of Car Lake in the northwest corner of Skinner Township. The occurrence is presently encompassed by 4 patented mining claims KRL 10869, 10870, 10871, and 10872 (formerly KRL 4743, 4742, 4693 and 4694) which adjoin the Bathurst Mine property situated west of Car Lake. The trenches and pits at the occurrence are situated at the northeast corner of patented mining claim KRL 10891 (formerly KRL 4693). DESCRIPTION Regional Structures The Price-Logan occurrence is situated within the east-northeast-trending Swain Lake deformation zone (Fyon and Lane 1986). Geology Mafic, massive and pillowed metavolcanic flows of the Cycle II sequence (Thurston 1985) are intruded by coarse-grained gabbroic sills and by felsite dikes. Stratigraphy is north-trending and east-facing in the vicinity of the property. The Price-Logan occurrence is approximately 1.6 km east of the contact between mafic metavolcanic rocks and granitic rocks of the Trout Lake batholith. A 5 m wide shear zone striking 075 and dipping steeply to the north hosts gold mineralization at the Price-Logan occurrence. Mafic metavolcanic wall rocks within the shear zone are fissile, chloritized and talcose. Some wall rocks adjacent to the quartz veins have been silicified. The shear zone extends along the contact of a wide, sericitized, quartz porphyry dike. Mineralization Large pits and trenches have been sunk along a 1.5 m wide quartz-carbonate stringer zone within the shear zone. The discontinuous quartz-carbonate stringers are less than 20 cm wide and pinch and swell along strike. The quartz stringers contain minor amounts of disseminated pyrite, galena and fine visible gold. Sulphides are also disseminated amongst the sheared and altered wall rocks. OWNERSHIP AND DEVELOPMENT 1926Gold was discovered at Car Lake. 1927The Price-Logan group of claims was acquired by Bathurst Mines Ltd. 1937A portion of the Price-Logan group of claims was acquired by Gleemar Gold Mines Ltd. -26- Reported to be held by Exdeco Ltd. ECONOMIC FEATURES Six grab samples taken B.T. Atkinson from the trenches at the Price-Logan occurrence analyzed 660 ppb Au, 4820 ppb Au, 7430 ppb Au, 26 ppb Au, 45 ppb Au, and 0.54 ounce Au per ton (Geoscience Laboratories Section, Ontario Geological Survey, Toronto). Sol D’Or Mine Option Agreement Location and Logistics Each of the properties is located in the Red Lake area of Northwestern Ontario, Canada, in the Patricia administrative district, NTS Mapsheet 52N, the property is centred near 51° 16' 35" N; 92° 31' 33" W.A location map is appended to this document. Green Airways’ Poplar Grove fishing camp situated near the western end of Birch Lake, and lying ~100 km ENE of Red Lake.The Sol d’Or Property can be reached by traveling 7½ km S by boat to the South Bay of Birch Lake and over a short portage to Grace Lake and a further 4 km to the Sol d’Or site. Gawley’s Little Beaver has a cabin on Grace Lake about 4 km east of the Sol d’Or area. Doug Gawley (807-222-333) indicates that the cabin was available August 25 to 28 and September 6 onward. The property lies 48 miles NNE of Kabeelo’s where room and board are available for $90 / day.Work needs to be scheduled to minimize conflict with their tourist business. Title and Ownership The properties are all unpatented mining claims in good standing with the Ontario Ministry of Northern Development, Mines and Foresty (MNDMF) registered to Perry English.Perry English has granted an option to Big Bear Mining which requires cash and stock payments, the terms of which are set out in the section entitled “Business”.In order to maintain ownership of the property Big Bear must maintain the option agreement in good standing and meet the work requirements of the MNDMF which are annual requirements calculated on the property size.On an annual basis the MNDMF requires eligible work to be carried out on the property with a cash value of CAD$41,200. History Company Year Reference(s) Description of Work T.W. Bathurst Syndicate 1927 The original Sol D'Or claims were staked in 1927 for the T.W. Bathurst Syndicate. They were then taken over by the newly organized Rainbow Lake Gold Mining Company Limited in 1927, renamed Rainbow Lake Gold Mines Limited in 1932.A camp was erected and development of the mine site consisted of a small shaft 10.4 m deep.The claims lapsed. Earl McDougall, 1932 Restaked property T.W. Bathurst 1932-1933 Leased property from McDougall.A 3-ton Jack Nutt mill was installed Over the 1932 – 1933 winter 100 tons of were treated and $l,500 worth of gold was shipped to the mint in Ottawa. Sol d'Or Gold Mines Limited 1935 Acquired property.Installed a 5 ton Straub Mill with amalgamation plates and concentrating table.Mining operations were almost exclusively confined to the open-cut veins. By July, 1935, ~400 tons of ore were milled yielding $7,500 worth of gold. Klatt (2002) estimated that the averaged mined grade was 1.11 ounce gold per ton. During this period a 164 foot deep, 3 compartment shaft and 1000 feet of lateral work were completed [mainly] on the 150’ level. Midco Minerals Limited 1941 Tilsley, 1986 52N08SE0026 Held property.No work mentioned. Selco 1969 South Bay Mine, Dent Township discovered. Cyril Williams 1969 Cyril Williams held 5 claims covering a portion of the southern part of the Sol D'Or claim block, discovering the Williams Occurrence comprising an auriferous quartz vein in medium grained, carbonized gabbro (Parker, J.R. and Atkinson, B.T, 1992).Johns (1979) reported 0.27 opt Au from a grab sample quartz taken from a deep water filled pit. Long Lac Mineral Expl.1969 Firth 1969 52N08SE0056 Broad airborne magnetic and radiometric survey, flown on east-west lines, included the Sol D'Or area in NE corner. Rhonda Copper ML1974 Ogden 1976 52N07SE0047 IP survey over claims including the Sol d'Or mine area outlined two east-west trending anomalous zones.Additional IP in 1975. Geological mapping (1974) and 5 ddh (?) Harry Shlesinger 1980 Shlesinger, 1980 Completed 18 holes; two near the Sol d'Or mine and 16 around the Cyril Williams gold showing ~1 km W of the Sol D'Or mine.One hole cut a sediment hosted pyrite (~3%) horizon. Rand Hodgson Hodgson 1985 52N08SW0053 Geology SE shore of Grace Lake opposite Sol d’Or. Parflo Mines & Energy Corp1986 Tilsley, 1986 52N08SE0026 Humus geochemical survey, geological mapping, VLF-EM, and magnetic surveys over the Sol D'Or property. Kidd Creek ML / Falconbridge 1987-1989 Bosowec, 1987, Falconbridge, 1988, Hodges & Lutz,1989 Drilled hole HO-1 and HO-2 ~40 m apart testing a conductor located near the center of the Sol D'Or property.HO-1 cut ≤55% pyrite and pyrrhotite in intermediate to felsic tuff and lapilli tuff.HO-2 cut two pyrite-pyrrhotite zones (l – 5% combined) hosted in intermediate agglomerate and lapilli tuff/agglomerate. Geological mapping, rock and soil geochemistry (Cu, Zn, Au) also completed. Maple Minerals1996 Patrie, 1996 52N07SE0013 Linecutting and an IP survey over the Sol D'Or property defining a chargeability anomaly along the southern part of the property and extending into Grace Lake. Perry English 2001 Klatt, 2003 Staked and subsequently optioned the property to Red Lake Resources. Fronteer Development 2002 Klatt, 2003 52N08SW2002 Dighem AEM & AMag Soil & MMI geochem Sampling Diamond drilling -27- Present state of Property This option was relinquished as of December 31, 2011. Potential economic Significance "This group of claims is situated in the western part of Grace Lake. The rocks are basalts, acidic tuffs, and a small body of diorite. Seven veins were examined; six lie in the central and northern part of claim KRL10790, and the last in the northeast corner of KRL10788. No. l vein strikes N80°E, and dips 67°N. It is exposed continuously for 300 feet [90m], varies in width from 5 to 18 inches [13 to 46 cm], and is composed of a moderately coarse-grained, glassy, light grey quartz cemented by a finer quartz and siderite. In narrow sections considerable orthoclase occurs. A trace of gold was found. No. 2 veins (sic) is about 400 feet [120m] long and lies 55 feet north of No. l and approximately parallels it, dipping 60 N. It cuts a small, dark grey diorite dike. No. 3 vein is about 1000 feet [300m] long, strikes N70°E, and dips 45°N. At the west end it consists of a number of stringers about 2 inches [5cm] wide, which appear to be barren, but contain a small amount of tourmaline. A few chains east the vein is about 2 feet [0.6m] wide and follows the south or foot wall of a dioritic sill. The vein contains inclusions of the diorite, which, in turn, contains inclusions of the rhyolitic wall rock. A pit shows the vein to be about a foot [0.3m] wide in the diorite, which is about 6 feet [1.8m] wide. The cribbing obscures a deformation zone in which the east portion of the vein is offset 4 feet [1.2m] north. Several irregular quartz stringers occur in this zone and unite immediately to form the easterly continuation of the vein. The vein carries some fine pyrite as does the diorite hanging wall. In this section the J the vein is exposed almost continuously for a distance of 150 feet [45.7m].Farther east it becomes a series of small stringers and also a vein breccia. Vein Nos. 4, 5, and 6 are quite small and have been exposed for a length of only a few feet. Vein No. 7 has been tested by several trenches and three pits over a length of 800 feet [240m]. At the west end of this vein is a rusty, carbonated silicified zone in chlorite schist, striking about S25°E and dipping about 80°S. The central part of the zone is a silicified yellowish" schist, slightly mineralized with fine pyrite and arsenopyrite. Two chains east, siderite stringers in schist are cut by minute quartz veinlets carrying pyrite. At the east end, a pit 20 feet [6m] deep shows at the bottom a shear zone 2 feet [0.6m] wide in a carbonated and silicified yellowish grey schist. Traces of chalcopyrite, pyrite, and arsenopyrite occur, and gold is reported from the pit. A 2½ foot [0.67m] chip sample taken from the bottom assayed one-tenth of an ounce gold." Stevens Lake Option Agreement - Central/Goodall Claims Location and Access The property lies to the west and north of Woman Lake (figure 1).The reported showings lie around Stevens Lake, a small lake situated a kilometre east of Woman Lake (figure 2). -28- Logging roads, extending northwards from the old South Bay Mine site, lie within two kilometres of the east property boundary, however, several small lakes and connecting creeks complicate access from this direction.Logging roads along the west side Woman Lake (Joyce and Spud roads) reach within 500 m of Shanty Bay on the SW side of the lake.This option requires a 50 km drive, half kilometre walk to the lake and a further 10 km up the lake to the property. Kabeelo’s lodge (807-222-3246), lying ~20 km to southsouthwest on the westernmost tip of Confederation Lake, offers Beaver charters and accommodation, including meals.Docking may be problematic if there are significant southwesterly or westerly winds.Alternatively a boat and motor can be rented from Woman River Camp, a 10 km drive west of Kabeelo’s, (Paul & Debbie; Info@WomanRiver.com, Phone 807-221-6570 (party line) or cell 807-221-6570 (leave a message)).Estimated travel time is about 45 minutes.Numerous beaver slides on the east shore of Woman Lake opposite the showings provide convenient landing spots. Cover comprises first growth black spruce with thick moss under cover with local areas of blow-down.Old stumps and occasional plastic pipe indicate areas of historic exploration activity which are obscured by second growth.Three of four showing areas sought were located with little difficulty, however, only one “shear” was located due to a thick moss cover. Description of title The properties are all unpatented mining claims in good standing with the Ontario Ministry of Northern Development, Mines and Foresty (MNDMF) registered to Perry English.Perry English has granted an option to Big Bear Mining which requires cash and stock payments, the terms of which are set out in the section entitled “Business”. In order to maintain ownership of the property we must maintain the option agreement in good standing and meet the work requirements of the MNDMF which are annual requirements calculated on the property size.On an annual basis the MNDMF requires eligible work to be carried out on the property with a cash value of CAD$9,600. History Holder Year Reference(s) Summary Hurley Claims 1935 2.3754OGS P1216 Earliest recorded exploration the Hurley Claims which include the current Goodall Property. Gold-bearing quartz veins and shears were found in the vicinity of Stevens and MacDonald Lakes. Visible gold and panned colours was noted in many cases. No assays reported. Ben Rouillard 2.3754OGS P1216 Trenching and sampling of mineralized quartz veins and shears between MacDonald and Washagomis Lakes [to the east of the current property]. Visible gold was reported in all trenches Work focused on the "Kelly Vein", a shear zone, hosted quartz vein near a diorite-metavolcanic contact which was traced for 4,000’. Gold assays to 1.86 oz. gold per ton were reported. Andy Hagar Private Files1 Mr. Hagar collected 12 mineralized rock samples from trenches and pits on the property. J. L. Morton (Madsen RL GML) reported: ·0.23 and 0.17 oz/T Au in two pyrite and arsenopyrite-bearing of dark sheared rock samples of assayed. gold per ton. Another sample rich in returned ·5.14 oz/T Au from a sample containing sphalerite and chalcopyrite. The remaining samples returned assays ranging nil to 0.12 oz. gold per ton. The showings are situated on current claims 509733 to 509734. Madsen Red Lake Gold MinesLtd 1958-1961 2.3754 Norton's Report 16 trenches or pits sunk on a “series of shears” over an 800’ strike length. This company carried out some sampling of trenches/pits as well as limited diamond drilling on claims KRL 509733, 734. Quartz veins up to 2 ft. thick were reportedly hosted by rhyolite or silicified metavolcanics. Arsenopyrite and pyrite are ubiquitous to the quartz. Twenty-three samples were collected of which 80% assayed on average 0.03 oz. gold per ton. The best chip-channel sample assayed 0.08 oz. gold per ton over 5.8 ft. (Pit. J). A grab sample of dump material near Pit D returned 0.15 oz. gold per ton. A 178-foot diamond drill hole in the area intersected 15 ft. of 0.046 oz. gold per ton. (Hole 1959-1). 8. Madsen Red Lake Mines also sampled a 6-foot wide shear zone in a trench on Claim KRL509737. Assays of 1.00 to 1.84 oz. gold per ton over narrow vein widths (2") and host rock (andesite) assays of 0.01 to 0.06 oz. gold per ton over widths of up to 0.8 ft. were reported. Lionel Dion1959 DDH 10 OGS P1216 3 DDH (480’); two located ~400 m. NE of Stevens Lake, the third NW of MacDonald Lake. The holes were drilled to test shears-quartz vein zones. Hole 2 intersected 9 ft. of sheared dacite mineralized with disseminated pyrite and arsenopyrite. In the same hole a 4-foot quartz-carbonate (vein) zone containing pyrite and arsenopyrite is reportedly hosted by rhyolite. Falconbridge Nickel Limited 1969 63.2789, OGS P1216 A fixed wing AEM survey over the W½ of the property detected four low order EM-conductors; two attributed to the abandoned power line. Two in the NW reflect a gabbro-metavolcanic contact. Falconbridge Nickel Limited 1971 2.406OGS P.1216 Ground magnetics and Afmag-Aflec EM detected three conductors to the NW attributing them to: 1) graphitic argillite containing disseminated magnetite and/or pyrrhotite and 2) shear zones within magnetite-bearing andesite. Minorex Limited 1980 Mapping, resampling of trenches and pits, VLF-EM and mag surveys and diamond drilling on the entire current Goodall Property. Six gold-bearing shear zones were mapped in some detail. Minorex Limited1981 Mapping and VLF extended over newly staked claims, and additional diamond drilling. Seven diamond drill holes (1,028’) various gold zones on the Hagar Option. Hole 6 (Zone 1) intersected 12.1 ft. of brecciated and carbonatized andesite, dacite which contained scattered quartz veining and 2 to 5% pyrite, arsenopyrite. The following assays were reported. Inlet Resources Ltd. 1987-88 52N07SE9868 Related companies Inlet Resources , Western Pacific Energy and Noramco held a large property centred on Swain lake whose southern tip included the western part of the current property. 1Morton, J.L. 1958 Report on Geological Examination on claims 41889 and 41891, Goodall Township" made available to Willoughby by Andy Hagar in February, 1987. -29- Present condition This option was relinquished as of December 31, 2011. Existing or potential economic significance ZONE 1 (on Claims KRL 509733, 34 and KRL 526683) This zone has been exposed over a length of 3,800 feet by 16 trenches. In 1958, Madsen Red Lake GML drilled one hole under “Trenches A-D”, totalling 178 feet cutting the shear zone 60 feet below surface (0.046 oz/T Au over 15 feet). Between trenches A to K, the trend of the shear changes from an E-W strike west of trench D to N75°E between trench D-J and finally to N60°E east of trench J. The dip remains nearly vertical. The shear is generally well silicified and locally, as in pit H and G, a silicified-feldspar zone reaches 13 feet wide and in pit J, the quartz-ankerite vein is six feet wide. Arsenopyrite and pyrite mineralization occurs throughout the shear, especially in the sheared andesite near the quartz veins or silicified sections. Arsenopyrite needles measuring 2 cm are present in pit L, 200 feet east of pit K. Gold is found in all trenches but its grade is generally low (less than 0.05 oz/T). The highest gold values obtained seem to be closely related to the points of inflexion, that is, where the shear changes in direction, as in the vicinity of trenches D-E and of trench J. Three ore shoots, of unknown width and length are observed from surface sampling. These are: i) Trenches A and B area, over a 30 foot long (open to the west) and a possible width of at least six feet. ii) Trenches D and E area, 75 feet east of (i), has a possible length of 60 feet and 15 feet breath. Hole 59-1 (Madsen, 19) cut 0.046 oz/T Au. over 15 feet. iii) Trenches J and L area, of unknown extent but with a minimum width of six feet. Five short diamond drill holes (G-80-1 to 5; 761’) were completed over a 1,300-foot strike length. · Hole G-80-1 intersected a 30 foot silicified shear (103 to 134 feet) zone which returned a 15 foot section at 0.06 oz/T Au. · Holes G-80-2, 3 and 4 intersected the shear zone, but with no or only low values and narrow sections of gold bearing rock. · Hole G-80-5 intersected a carbonated shear zone from 91 to 109 feet with up to 201 sulphides (pyrite and minor arsenopyrite). This zone assayed only trace of gold. A section, from 135 to 201 feet is characterized by narrow shear zones and quartz-carbonate veins with minor pyrite. A 22 inch section returned .05 oz/T Au at 159 feet. -30- The results obtained from these five holes give only an objective comprehension of the gold occurrences in this zone, which seems to be controlled by the degree of silicification and of sulphide content. ZONE 2 (On common boundary of Claim KRL 509733-34) This zone is only exposed in two trenches covering an area of approximately 50 feet. It is located 500 feet north of Zone 1 and is very similar in nature. The shear zone is three feet wide and is almost completely replaced by a quartz-ankerite vein. The host rock is a coarse grained andesite with 3-5% pyrite and minor pyrrhotite, chalcopyrite, sphalerite and galena. Interesting gold and silver values have been obtained from two grab samples. ZONE 3 (On Claim KRL 509737) This zone is exposed at two localities by trenches for a strike length of 1,000 feet. The shear varies in strike from N62° to 72°E and dips from 70 to 85°N. The zone consists of schistose, friable, fine grained andesite and spherulitic andesite with several quartz-ankerite veins varying from l inch to over one foot wide. Hole 59-7 of Madsen was drilled to test this vein at a depth of 25 feet below surface. J.L. Morton (Madsen Red Lake GML) reported that a six-foot wide shear zone was exposed in the trench. Quartz veining on the shear contact assayed from 1.00 to 1.84 oz/T Au over approximately 2 inches while the sheared andesite assayed 0.01 oz/T Au. The best values obtained in hole 59-7 was 0.06 oz/T Au over 9 inches. ZONE 4 (On Claim KRL 509739) This zone is the west extension of the Ben Rouillard showing. (Refer to sketches 3 and 4).The zone has been followed for 1,100 feet on strike by trenches. The strike varies from N82°E to S80°2 and dips from 77°N to vertically. The zone consists of sheared andesite varying from 2.5 to 5 feet wide with several narrow quartz stringers containing from 5 to 25% sulfides (pyrite-arsenopyrite). ZONE 5 (On Claim boundary of KRL 509738 and KRL 526684) A 100 foot long by one foot wide shear zone in fine grained, dark green, carbonatized intermediate andesite is exposed for approximately 40 feet by trenches. In the trenches, a 3 inch quartz vein, at its maximum width, is well mineralized with fine grained sphalerite, galena and free gold. It seems the previous work here involved some high-grading. The shear strikes N64°E and dips vertically to 70°S. To the northeast, the quartz vein splits into several quartz stringers. To the southwest, the shear lies under the overburden. Zones 3 and 5 are on strike to each other, and the possibility of them being the same should be investigated. ZONE 6 (On Claim KRL 526684) This 5 to 8 foot wide sheared andesite-rhyolite zone strikes N60-66°W and dips 60°NE. The shear includes 5-8% sulphides and quartz veins and silicified sections. To the northwest, a one foot offshoot of the main shear has been stripped and exposed several quartz stringers. The gold values are common to the shear as a whole (6-8 feet) and is consistent over a length of at least 50 feet. -31- Rattlesnake Hills The Location and Access to the property. The Rattlesnake Hills Property is located 50 miles (80 km) west of Casper, Wyoming; the Property is accessed by driving 65 miles (104 km) west from Casper on State Route 220, then north between 12 and 20 miles (20 to 30 km) on the Dry Creek county road to various parts of the Property. The Property is comprised of a number of separate claim and lease blocks totaling approximately 9,240 acres located in various parts of T 31 N, R 88 W; T 32 N, R 86 W; T 32 N, R 87 W; and T 32 N, R 88 W, all of the Sixth Principal Meridian (Figure 1) as described in Tables 1 and 2 below. The center of the Property which forms a broad, arcuate pattern is approximately centered at Universal Transverse Mercator (UTM) coordinates 310000 N, 4732500 E, Zone 13, 1927 North American Datum (NAD27), Continental United States. The Barlow Gap, Blackjack Ranch, Garfield Peak, Saddle Rock, and Stinking Water Creek 7 1/2’, 1:24,000 scale topographic map sheets of the United States Geological Survey cover the Property. All these 7 1/2’ topographic map sheets fall within the Rattlesnake Hills 1:100,000 topographic sheet of the USGS. Description of title The properties consist of 452 Federal Lode Mining Claims with exclusive mineral rights as defined in the amended U.S. Mining Law of 1873. All claims are located on U. S. public lands administered by the BLM, except for: · The BM claim block (12 claims) and the DC claim block (34 claims) which is located on split estate land where the surface is owned by Mr. Charles Sylvester, Circle Bar Ranch, Inc., PO Box 607, La Salle, CO80605.Mineral rights for these properties have been obtained by John W. Glasscock, PO Box 2498, Laramie, WY82073. · The RR claim block (12 claims) which is located on split estate land where the surface is owned by Sandra D. Spano, Trustee, 2090 E. 104th Ave., Thornton, CO80233.Mineral rights for these properties have been obtained by John W. Glasscock, PO Box 2498, Laramie, WY82073. · The MF claim block (18 claims) which is located on split estate land where the surface is owned by Jerry D. Street, PO Box 1013, Glenrock, WY82637.Mineral rights for these properties have been obtained by John W. Glasscock, PO Box 2498, Laramie, WY82073. Big Bear Mining optioned the mining properties from John W. Glasscock as described in an agreement dated July, 7, 2010. Big Bear has an option to earn a 100% interest by spending $3,600,000.00 on exploration over three years and the issuance of 3.0 M shares. The optionor also maintains a 2% Net Smelter Return. Big Bear is obligated to maintain the status of claims and leases through filing appropriate documentation and remitting rent to the US Bureau of Land Management and the Wyoming State Land Department annually. The terms for the work commitment were amended on July 19, 2011, whereby the second year’s work commitment of $1,200,000 was extended by 90 days to October 31, 2012, and the first year commitment was reduced to $652,724. In relation with the amendment 1,500,000 shares of the Company’s common stock were authorized for issuance to Mr. Glasscock on August 11, 2011, with a fair value of $100,500. BLM Rent · Rent on mining claims registered with the BLM is due by September 1 annually, as shown below: · 2010 – 2011452 claims$140/claim$63,280 · 2011 – 2012452 claims$140/claim$63,280 · 2012 – 2013452 claims$140/claim$63,280 -32- Wyoming State Leases State of Wyoming Gold, Silver and Precious Metals Lease numbers 0-42519 and 0-42520 are paid annually at a rate of $1 per acre for years 1 – 5 ($200.00 total per year) and $2 per acre in years 6 – 10 ($400.00 total per year).Annual rentals are payable in advance for the first year and each year thereafter.No notice of rent due will be sent, however if no rent is received in the Wyoming Office of State Lands and Investments, a notice of default will be sent and a penalty of $.50 per acre will be assessed. The royalty rate for gold, silver, diamonds and other precious metals and minerals will be determined by agreement between the Board of Land Commissioners and the lessee prior to conducting commercial mining operations. Reclamation to re-establish native grasses, forbs and shrubs and a final reclamation to achieve cover, species composition and life form commensurate with the surrounding plant community or desired condition is required.Land owners should be consulted on desired plant mix on private lands.All activity may be subject to less restrictive stipulations on a case-by-case basis. History The Rattlesnake Hills were prospected in the late 1800s and early 1900’s when a number of pits and shallow workings were dug. Not much of interest was found, as no mining district was ever organized in this are, nor were the Rattlesnake Hills included in any other mining district. Modern prospecting activity in the Rattlesnake Hills began in 1982 when anomalous gold was found associated with sulfide hosted in a metachert exhalite at the Lost Muffler prospect along UT Creek by a Wyoming State geologist (Hausel and Jones, 1982). Gold was also found in quartz veins, breccias, and stockworks hosted in Archean rocks. Later investigations found Tertiary volcanic rocks and breccias to be gold‐bearing also. According to Hausel (1996) several companies investigated gold potential in the Rattlesnake Hills after 1982 but only two, Newmont Exploration (“Newmont”) and American Copper and Nickel (“ACNC”) continued with sustained exploration programs leading to drill testing. Between 1983 and 1987 ACNC is reported to have drilled 9825 ft. in 32 drill holes. Newmont completed 14 drill holes totaling 10,705 ft between 1993 and 1995. By the end of Newmont’s interest in the Rattlesnake Hills, a low grade, non‐compliant “resource” had reportedly been outlined (Hausel, 1996). It is believed that virtually all the work including drilling was confined to the area where claims and leases are now held by Evolving Gold Corp.It is unknown whether any of the geochemical sampling completed by ACNC or Newmont occurred on ground now under option to Big Bear Mining. Glasscock optioned the properties to Crescent Resources in August, 2009. Crescent completed a preliminary work program consisting of reconnaissance geology and sampling, orientation soil sampling, and stream sediment and ground magnetic surveys on parts of the property. In the 1950’s the igneous petrology of the Tertiary alkaline and calc‐alkaline plugs in the Rattlesnake Hills was investigated first by Carey (1954, 1959) and later by Pekarek (1974, 1977), both of whom were graduate students at the University of Wyoming, Laramie. More recently Hoch and Frost (1993) described the igneous petrology of nearly 50 mid‐Tertiary sills, dikes, stocks, and plugs in the Rattlesnake Hills. In 1994 G. Langstaff of the Colorado School of Mines, Golden, Colorado conducted geologic mapping as a graduate student. This work led to publication of several maps by the Wyoming State Geological Survey (WSGS) (see Langstaff, 1994a, 1994b, 1994c, and 1994d). Beginning in 1982 the Wyoming State Geological Survey (WSGS) investigated the potential for gold mineralization in the Rattlesnake Hills as part of regional work funded by the University of Wyoming’s Mining and Mineral Resource and Research Institute (Hausel and Jones, 1982). In 1992 and 1993 supracrustal rocks and Tertiary volcanic and subvolcanic rocks of the Rattlesnake Hills were geologically mapped by the WSGS (Hausel, 1996). At the same time, reconnaissance and prospect rock geochemical sampling was conducted. Most of the samples were collected south of the Crescent Property but at least one sample was collected on ground now part of the RHN Property. WSGS compilations of regional geologic mapping of the Rattlesnake Hills were initially published by Hausel and Sutherland (2003) and more recently a geologic map of the Barlow Gap Quadrangle (see Figure 1 for location) was completed in cooperation with the US Geological Survey (Sutherland and Hausel, 2005). -33- Present Condition The registrants plans for the Rattlesnake Hills claims in 2012 are to conductadditionalsoil sampling and build on the 2010 drill program. Existing or potential economic significance The Rattlesnake Hills Properties were initially acquired because they ground encompass what was thought to be geologically similar to rocks hosting the historic Newmont showing and then emerging news released by Evolving Gold. Crescent Resources conducted a reconnaissance – level exploration program September – November, 2009 focusing primarily on the DC, SR, QL, and BG claim blocks. Significant indicators of interest include rock and soil sample geochemical anomalies. DC Claims The DC claims encompass three large and three smaller Eocene – aged phonolite intrusives and one trachyte intrusive emplaced into Archean suprucrustal rocks. Contacts are covered by extensive talus and alluvial areas in most cases.Reconnaissance rock samples were collected. Three volcanic breccia samples thought to possibly represent diatreme contained 32 ppb to 42 ppb Au. An additional sample of Archean metabasalt limonitic fault breccia contained 452 ppb Au. Two soil geochemistry lines (43 samples) identified two anomalous Au intervals with samples containing up to 27 ppb and 43 ppb Au. BG Claims The BG claims encompass a quartz latite intrusive complex intruded into Archean – aged granitic gneiss. Twenty-nine reconnaissance rock samples were collected. Two samples contained 25 ppb and 30 ppb Au, four samples contained values between 0.5 ppm and1.3 ppm Ag, four samples contained 2.8 ppm to 7.7 ppm Ag, and three more samples contained 16.3 ppm to 58.3 ppm Ag.Five of these samples also were enriched in Pb (87 ppm – 507 ppm) and zinc (192 ppm – 909 ppm).Anomalous Ag (+/- Pb+Zn+Au) samples were collected from weakly to moderately silicified quartz latite porphyry along two structural zones. QL Claims The QL claims cover approximately 2,000 acres and encompass an area where two regional faults intersect, the northeast trending UT Creek Fault and the East trending North Granite Mountain Fault. A quartz latite stock is intruded along the UT Creek Fault.Rock samples were collected from iron-oxidized, fractured metabasalts and graywackes lying adjacent to UT Creek including the western edge of the quartz latite stock. Forty six reconnaissance rock samples were collected from the claim block; One sample from an easterly trending fault contained 739 ppb Au and threesamples collected adjacent to the quartz-latite stock contained gold values of234, 56, and 28ppb Au. Anomalous Cu values were widespread; 19 samples contained greater than 60 ppm including sevensamplesranging from 248 ppm to 776 ppm, three samplesranging from1,225ppm to 3,470 ppm and three more containing values from 14,550 ppm to 33,370 ppm copper. -34- Lewiston Claims The Location and Access to the property. Access to the property is by Wyoming Highway 28 south from Lander for thirty miles then southwest on a gravel road to Atlantic City, a distance of 3 miles.From Atlantic City travel east on County Road 511 eleven miles to Lewiston. The property is comprised of 175 unpatented claims and 3 patented mining claims owned by Golden Predator and 8 patented claims and 10 unpatented claims held under lease by Golden Predator at Lewiston.In addition, the Company staked 78 federal mining claims in 2011.Lewiston is located in the south half of T29N, R99W and the north half of T28N, R99W of the 6th Principal Meridian in Fremont County, Wyoming. Title and Ownership Big Bear Mining has an option to acquire 100% ownership in 175 unpatented claims and three patented claims under the terms of agreement dated March 29, 2011.Terms of the four-year earn-in are $200,000 in cash, 1.1 million shares of Big Bear Mining common stock, and $1.0 million in exploration expenditures.There is a NSR (Net Smelter Royalty) tied to gold prices and capped at 5%.Big Bear also has eight patented claims and 10 unpatented claims under lease.Big Bear is obligated to maintain the status of claims and leases through filing appropriate documentation and remitting rent to the US Bureau of Land Management and the Wyoming State Land Department annually. Wyoming State Leases State of Wyoming Gold, Silver and Precious Metals Lease numbers 0-42519 and 0-42520 are paid annually at a rate of $1 per acre for years 1 – 5 ($200.00 total per year) and $2 per acre in years 6 – 10 ($400.00 total per year).Annual rentals are payable in advance for the first year and each year thereafter.No notice of rent due will be sent, however if no rent is received in the Wyoming Office of State Lands and Investments, a notice of default will be sent and a penalty of $.50 per acre will be assessed. The royalty rate for gold, silver, diamonds and other precious metals and minerals will be determined by agreement between the Board of Land Commissioners and the lessee prior to conducting commercial mining operations. Reclamation to re-establish native grasses, forbs and shrubs and a final reclamation to achieve cover, species composition and life form commensurate with the surrounding plant community or desired condition is required.Land owners should be consulted on desired plant mix on private lands.All activity may be subject to less restrictive stipulations on a case-by-case basis. History The Lewiston gold district is of a type of gold occurrence called a greenstone shear zone hosted vein deposit. These deposits have been prolific gold producers throughout the world. Archean rocks in Wyoming are exposed due to large scale Laramide faulting that created the Wind River Mountains to the north of Lewiston. Gold was discovered at South Pass (7 miles to the west) in the 1867 and at Lewiston in 1895. There is no documented gold production from the district but reports and newspaper articles describe gold in quartz veins with some workings (Hidden Hand) having spectacular ore specimens. A total of 200,000 ounces may have been mined from the Lewiston district. The Lewiston district has not been drilled. The only drill program of substance was carried out by The Anaconda Company in the early 1970’s at South Pass on the Carissa Mine. Of note is that every Anaconda drill hole encountered gold mineralization, with the average grade 0.20 ounce per ton. The Lewiston mining district occurs within a complex sequence of Archean, volcano-sedimentary rocks, exposed along the southeastern margin of the Wind River Mountains.Regional mapping has subdivided the stratigraphy into three groups that define a major synform, trending northeast and plunging gently to the southwest.Lewiston occurs on the eastern limb of the regional synform. -35- Auriferous quartz veins are hosted in shear zones within a thick, greywacke sequence of the Miners Delight Formation, often at the contact with heterogeneous amphibolite units.These concordant amphibolites are in part, igneous bodies and in part, interlayered, metamorphosed, chemical and clastic sediments. Previous workers at Lewiston have identified two gold targets from surface exposures of shear zones. 1.) Mulit-stage quartz veins 1.5 to 2.5 meters in width with strike lengths of 30 to 150 meters and grades of 3 to 22 grams of gold per tonne and 2.) disseminated gold in shear zones as demonstrated by US Borax’s work at the Ruby Mine Wolf ?where sampling yielded 8 meters at 3.6 g/t gold. Multi-staged quartz veins were mapped by Anaconda and at least four events are recognized: · Initial quartz veining may be present that pre-dates the earliest deformation. · Close folding, locally isoclinal, of quartz veins and host sediments; axial planar to the dominate north east foliation. · Renewed shearing and emplacement of foliation parallel quartz veins. · A final shearing event, slivering the foliation parallel veins. Anaconda concluded that available data suggested the highest gold values are associated with quartz fissure veins in areas that have been affected by late-stage, brittle deformation. Vein mineralization is simple with quartz dominate and accompanied by accessory biotite, apple green epidote, sericite, and limonite after sulfides. The Wolf mine, under lease by BBMC was sampled by US Borax in 1984 and results showed a composite zone 8 meters wide that averaged 3.6 g/t gold.Surface sampling and mapping extended the shear for 800 meters along strike.Gold occurs as quartz stringers in a meta-greywacke exposed in numerous pits and near the shaft collar. Golden Predator’s processor company Energy Metals completed a drilling application with the BLM to drill the Wolf claims in 2005 but did not complete the project. Present state of Property The Company's plans for 2012 for Lewiston is to conduct further geologic mapping and sampling, geophysics, and toinitiatea drill program by year end. Potential economic Significance Lewiston is the rare gold property in that it has not been drill tested and hosts gold in a setting that has produced many gold deposits (Archean shear zone hosted – see attached paper). The historical gold workings on the property are good initial drill targets – this is a drill ready property with excellent access in a mine friendly state. -36- Item 3.Legal Proceedings We know of no material, existing or pending legal proceedings against us, nor are we involved as a plaintiff in any material proceeding or pending litigation. There are no proceedings in which any of our directors, officers or affiliates, or any registered or beneficial shareholder, is an adverse party or has a material interest adverse to our company. Item 4.Mining Safety Disclosures Not applicable. PART II Item 5.Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities Through February 22, 2011 our common shares were quoted on the OTCBB under the symbol “BGBR.” Effective February 23, 2011 our common shares are quoted on the OTCQB under the same symbol. The following quotations, obtained from Yahoo Finance, reflect the high and low bids for our common shares based on inter-dealer prices, without retail mark-up, mark-down or commission and may not represent actual transactions. The high and low bid prices of our common stock for the periods indicated below are as follows: OTC Bulletin Board(1) Quarter Ended High Low December 31, 2011 September 30, 2011 June 30, 2011 Mach 31, 2011 December 31, 2010 September 30, 2010 June 30, 2010 March 31, 2010 December 31, 2009 $N/A(2) $N/A(2) (1)Over-the-counter market quotations reflect inter-dealer prices without retail mark-up, mark-down or commission, and may not represent actual transactions. (2)No trades occurred during this period. Our common shares are issued in registered form. Empire Stock Empire Stock Transfer Inc., 1859 Whitney Mesa Dr Henderson, NV 89014(Telephone: (702) 818-5898; Facsimile: (702) 974-1444) is the registrar and transfer agent for our common shares. On April 20, 2012, we had 23 registered shareholders and 120,263,632 common shares outstanding. -37- Dividend Policy We have not paid any cash dividends on our common stock and have no present intention of paying any dividends on the shares of our common stock. Our current policy is to retain earnings, if any, for use in our operations and in the development of our business. Our future dividend policy will be determined from time to time by our board of directors. Equity Compensation Plan Information We have not approved or adopted any equity compensation plans. Recent Sales of Unregistered Securities; Use of Proceeds from Registered Securities We did not sell any equity securities which were not registered under the Securities Act during the year ended December 31, 2011 that were not otherwise disclosed on our quarterly reports on Form 10-Q or our current reports on Form 8-K filed during the year ended December 31, 2011. Purchase of Equity Securities by the Issuer and Affiliated Purchasers We did not purchase any of our shares of common stock or other securities during our fourth quarter of our fiscal year ended December 31, 2011. Item 6.Selected Financial Data As a “smaller reporting company”, we are not required to provide the information required by this Item. Item 7.Management’s Discussion and Analysis of Financial Condition and Results of Operations The following discussion should be read in conjunction with our audited financial statements and the related notes that appear elsewhere in this annual report. The following discussion contains forward-looking statements that reflect our plans, estimates and beliefs. Our actual results could differ materially from those discussed in the forward looking statements. Factors that could cause or contribute to such differences include, but are not limited to, those discussed below and elsewhere in this annual report, particularly in the section entitled "Risk Factors" beginning on page 10 of this annual report. Our audited financial statements are stated in United States Dollars and are prepared in accordance with United States Generally Accepted Accounting Principles. Overview The following information should be read in conjunction with our financial statements and the notes thereto included elsewhere in this report. Statements contained herein which are not historical facts are forward-looking statements, including statements relating to our plans, objectives, expectations and intentions. Although we believe that the expectations reflected in such forward-looking statements are reasonable, forward-looking statements are subject to risks and uncertainties that could cause actual results to differ from those projected. We caution investors that any forward-looking statements made by us are not guarantees of future performance and that actual results may differ materially from those in the forward-looking statements. Such risks and uncertainties include, without limitation: established competitors who have substantially greater financial resources and operating histories, regulatory delays or denials, ability to compete as a start-up company in a highly competitive market, and access to sources of capital. -38- Results of Operations The following summary of our results of operations should be read in conjunction with our audited financial statements for the years ended December 31, 2011 and 2010. Our operating results for the years ended December 31, 2011 and 2010 are summarized as follows: Year Ended December 31 Revenue $
